 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA J R Coating Division Corp,a Subsidiary of A JRoss Logistics,Inc , and A J Ross Logistics,IncandLocal 365, InternationalUnion ofUnited Automobile,Aerospace and AgriculturalImplementWorkers of AmericaCase 4-CA-16369December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 10, 1988, Administrative LawJudge Frank H Itkin issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings, 2'The General Counsel filed a motion to strike the Respondents excepbons and the evidence submitted along with the Respondents exceptionsAlthough the Respondents exceptions do not strictly comply with Sec102 46(b)(l) of the Board s Rules and Regulations we accept them asthey are not so deficient as to warrant striking The evidence submittedalong with the Respondents exceptions-a transcript from a 10(j) proceeding involving the same parties-was not presented at the hearingand therefore is outside the record Accordingly we grant the GeneralCounsels motion in part by striking the untimely submitted evidence anddisregarding it in our deliberationsNatural Heating Systems252 NLRB1082 In 1 (1980)The Respondent filed a motion for a rehearing claiming that the judgeprecluded the Respondent from having the opportunity to fully cross examine witnesses through the use of the transcript of the 10(j) proceedingsinvolving the same parties A review of the record however shows thatthe transcript of the 10(j) proceeding was not available at the commencement of the hearing and that the Respondent s counsel admittedly did notask the judge for a stay in the proceedings until the transcript becameavailableAs the Respondents counsel was fully aware of the impendingreceipt of the transcript and did not seek a stay we find that the judgeacted within his discretionThe Respondent further asserts that a rehearing should be granted because according to an affidavit submitted by the Respondents presidentThomasPetrizzoGeraldDankulichtheUnion sbusiness agent in ameeting with Petrizzo contradicted testimony which he gave during thehearing in this caseElectricalWorkers IUE Local 745 (McGraw Edison)268 NLRB 308 (1983) relied on by the Respondent is distinguishable InElectricalWorkersthe Board remanded the case to the administrative lawjudge to consider a witness affidavit filed after the judge issued his decision in which the witness admitted to perjuring himself during the hearingHere we have no admission to perjury by any witness but rather anassertion by the Respondent that one of the General Counsel s witnesseslater contradicted his testimony Such an assertion does not warrant a rehearingThe Respondents request for oral argument is denied as the recordexceptions and briefs adequately present the issues and the positions ofthe parties2 The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsand conclusions and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, A J R Coat-ing Division Corp, a Subsidiary of A J Ross Lo-gistics, Inc, and A J Ross Logistics, Inc, Bath,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the OrderJoseph C Kelley Esqfor the General CounselThomasFX FoleyEsqfor the EmployerVicki ErensteinEsq,for the UnionDECISIONSTATEMENT OF THE CASEFRANK H ITKIN, Administrative Law Judge TheUnion filed an unfair labor practice charge in this caseon February 6 and an amended charge on May 27, 1987A complaint issued on May 29 and was amended onJune 16 1987 i The General Counsel alleged that Respondent A J R Coating Division Corp a Subsidiary ofA J Ross Logistics (AJR) is engaged in the coating ofsteel and reinforcement bars or rebars at its Bath, Pennsylvania facility that Respondent A J Ross LogisticsInc (Ross) is engaged in the fabrication, storage saleand distribution of structural steel components includingthe fabrication and sale of rebars at its Keasbey NewJersey facility and that Respondents AJR and Ross are asingle integrated business enterprise and a single employerwithin the meaning of the National Labor RelationsAct The General Counsel further alleged that about January 14 1987 Respondent Ross purchased the land,building, equipment, and inventory of M C P FacilitiesInc (MCP) in Bath Pennsylvania that since about January 22 1987 Respondents AJR and Ross have been engaged in the same business as MCP at the same facility,using substantially the same equipment selling substantially the same services to the same customers and butfor the discriminatory and unlawful conduct describedbelowwould have employed as a majority of its employees individuals who were previously MCP employees and that Respondents AJR and Ross are therefore asuccessor employer to MCP 2The General Counsel next alleged that RespondentsAJR and Ross commencing during late 1986 and early1987 told an employee at the Bath facility that employees there would have to play by Respondents rule andthere would be no union representation solicited an employee to form a committee to represent the Bath facility'The complaint was further amended at the hearing2 The General Counsel averred that MCP previously had recognizedthe Charging Party Union as the exclusive bargaining agent of an approprate unit of its Bath Pennsylvania production and maintenance employees and the Union and MCP were parties to collective bargaining contracts the most recent contract effective from April 1 1985 to March31 1988292 NLRB No 31 A J R COATING CORPemployees threatened to terminate any employee whosought to be represented by a union at the Bath facility,told job applicants at the Bath facility that Respondentswere going to be nonunion because it would be toocostly to have a union told a job applicant at the Bathfacility that nonunion employees would have to be hiredthere before any former employee of MCP could behired, solicited Bath facility employees to sign a statement stating that they did not want a union and threatened that employees who did not sign such a statementmight lose their jobs, unilaterally changed wages hours,and other terms and conditions of employment of theunit employees engaged in a discriminatory hiring policyor practice by refusing to employ at the Bath facility amajority of former MCP employees in order to avoidrecognizing the Union, and refused to hire at the Bathfacility former MCP employees Donald Donello DavidMarsilio, and Michael Ahn because of their union or protected concerted activities and in order to avoid recognizing the Union In addition as the General Counselfurther alleged, the Union had requested RespondentsAJR and Ross to recognize it as bargaining agent of anappropriate unit of the Bath facility production andmaintenance employees on January 14 and 29, 1987, andRespondents thereafter refusedThe General Counsel alleged that Respondents AJRand Ross by virtue of the above conduct, have interfered with, restrained, and coerced employees in the exercise of their protected Section 7 rights in violation ofSection 8(a)(1) of the Act, have discriminated in regardto hire or tenure or terms and conditions of employmentof employees thereby discouraging membership in theUnion in violation of Section 8(a)(3) and (1) of the Actand have failed and refused to bargain in good faith withthe Union as the successor employer to MCP, in violation of Section 8(a)(5) and (1) of the Act Respondents,in their answer deny violating the Act as alleged 3Hearings were held on the issues raised in BethlehemPennsylvania, on July 21 22 27, and 28 1987 On theentire record including my observation of the demeanorof the witnesses and after due consideration of the briefsof counsel, I make the followingFINDINGS OF FACTMCP had been engaged for a number of years in thecoating of reinforcement bars and related activities at itsplant in Bath PennsylvaniaMCP had a collective bargaining agreement with the Union that covered its production and maintenance employeesMCP experiencedfinancial difficulties in 1986 and efforts were then madeto sell its Bath facility to Ross and AJR The sale however, fell through Ross and AJR instead purchased theBath real and personal property at a foreclosure sale orauction conducted by the Horizon Bank Ross and AJRthereafter resumed operations at this facility The principal issue raised is whether Ross and AJR therebybecame a successor employer The Jurisdictional and9The General Counsel obtained a temporary injunction in these proceedings from the United States District Court for the Eastern District ofPennsylvania on July 17 1987 pursuant to Sec 10(1) of the Act SeeG C Exhs 10 and 12 and R Exh 7149commerce allegations pertaining to Ross and AJR andthe labor organization allegations pertaining to the Unionare admitted The relevant testimony and documentaryevidence pertaining to this sequence of events are summarized belowDennis Snell was associated with MCP from 1974 untilDecember 24, 1986, as the Bath facility plant managerand as vice president of its operationsHe identifiedMCP s main customers (cf Tr 180-181 and G C Exh 4)and vendors or suppliers (cf Tr 181-182 and G C Exh5)He explained that MCP was primarily in coating applicationapplying protective coatings to all types ofsteel structuresincludingmarine work coating reinforcement rods and the fabrication of steel, and somestoring of steelThere were employees who were, interaliapainting applicators general laborers crane operators, forklift operators, leadmen who were not supervisors sandblasters and welders The foremen were themanagement people in the plant, that is, Larry Rappaand Tom McKeever Snell explained that Rappa andMcKeever were MCP s only supervisors 4Snell also identified General Counsels Exhibit 7 as thecurrent collective bargaining agreement betweenMCPand the Union, effective from April 1, 1985, until March311988The bargaining unit included all productionand maintenance employees of the Company at its Bathplant,Bath, Pennsylvania, excluding office clerical employees draftsmen engineers technical and professionalemployees, the plant manager his assistants supervisorsand watchmenThe contract contained a union securityand dues checkoff clause (See G C Exh 7 pp 2-3 )The various job classfications of the unit employees, including group leaders, are listed therein (See G C Exh7,pp 3-5) Further, Snell explained that the totalnumber of MCP unit employees fluctuated because weare a seasonal business -the prime time ran from Aprilthrough October The low period showed some 41 MCPemployees the prime time showed 65 to 70 employees 5Snellwas next shown (G C Exh 8) a photograph oftheMCP Bath facility taken in 1981, depicting threedifferentoperationsincludingour storage area forbringing in customers steel, sorting it out and sending itto the site and some was for processing - some wasfor processing and some was strictly for storing and sortingIn short as Snell testifiedQ So thatthere was some sequencing[of steel]done as you just described?A YesJust about all the steel that ever went outof our place had to go out in a certain order andnecessarily not the order it came inQ And,that you would describe as sequencing?A To meitwould be sequencing yesQ That wouldbe shipping out materials in a certarn order at the request of the-4 Rappa and McKeever as discussed here later became supervisors ofRespondents AJR and Ross5Later Snell was shown R Exh 1 containing some 48 or 49 namesSome 46 were working at MCP in December 1986 Two were on layoffstatusThey are all production and maintenance employees Howeverthere could be others possiblytwo orthree atthe most 150DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDA Of the customer-Q -customerA That s rightQ So there s nothing new about that at MCP?A NoSnell next recalled that MCP ran into extreme financial difficulties around July of last year1986, and itbecame criticalThe Horizon Bank had given MCP adeadline until September 21 to either pay off a loanwhich was about $1 5 million or they were threateningto pull the loanJosephMcDade, president of MCPandHerbert Schmidt owner or chairman of MCPstarted to look around to see if they could possibly sellthe Company before the ultimate happened and the Bankpulled the loan, that is foreclosed the collateral, whichconsisted of the MCP land, building, and equipment atBathMcDade and Snell started negotiations withThomas Petrizzo, president and owner of RespondentRossRoss, at the time was a customer of MCP andowed MCP quite a bit of money in accounts receivable,and he [Petrizzo] started paying the bills for [MCP] andwe [MCP] started ordering supplies on his [Ross ] purchase orders,we could not order anything unless itwas cleared with his peopleSnell explainedwe didnot have the freedom to manage the way we wantedcommencing about October 1986 Respondent Ross alsoput in Ronnie Ferrer, vice president of Respondents andThomas Coyne, vice president of Respondent Rossfrom about October until [the] closingThus, the prospective purchaserRoss or AJR, came into the plantbefore consummation of any transaction and was observing and participating in the operations as well as financially supporting purchases and even repairs to the structureFurther Ferrer, exercised control over which workwould be performed and given priority Ferrer saw to itthatwork to be done for Ross would get priority overother customersworkThen, on December 24 1986MCP operations stopped and on January 14 1987 theBath assets were sold at an auction to RespondentsSnell next recalled the following conversations withRossvicepresident,Coyne and Respondents vicepresidentFerrer on January 16 1987 2 days after theauctionIwas asked by Mr Coyne if I would recommendapproximately seven to eight people who were themost experienced to come back and work for themAnd I said yes, I would And I said why onlyseven or eight people? And he [Coyne] said well,that swhat our attorneys told us If we hire anymore than that, we re in jeopardy of getting theUnion back and we don t want the UnionSnell then provided Coyne with the names of WilliamKerbacher,JamesDornbach Joseph Boyko Jerry Mahoney, Bruce Kemmerer, Michael Ahn and ReginaldLewis According to Snell[When] I suggested [a] Mr Ahn, Mr Ferrer objected right away because he felt [Ahn] was too closetoMr Donello who was the shop steward As amatter of factMr Ferrer wanted a fellow namedPearn insteadNone of these persons had any supervisory authority atMCP a couple of them were what we call group leadersthey would get their orders from the foreman inthe morning and carry out the task of perhaps loadingout a truckload of steel or putting certain items on theline for productionthe group leaders did not have theright to hire and fire or to discipline and they spent100 percent of the timedoing actual physical production workSnell noted that those gentlemen were represented by the Union when they worked for MCP andwere included in the bargaining unit 6Snell further testified that he had attended two meetings in the MCP cafeteria during late 1986 before theauctionThomas Petrizzo, president of Respondents,spoke at the first meeting during October addressing theplant personnel Present were some 40 to 45 employeesSnell recalledMr Petrizzo came down basically to introduce himselfbecause word had filtered down that he wastrying to negotiate to buy the Company The firstmeeting basically was just an introduction of himself and his business at Keasbey New Jersey, andwhat his plans were for the Bath facility, which included keeping the existing operation and adding atruck fleetHe said he had about 25 tractor trailersand warehousinghe said he was bringing stufflikeairconditioners in from the midwest andneeded a place to store themThe second such meeting was during November According to Snell, Petrizzo then informed the assembledMCP personnelWe re] having some problems I can t go into everything right now but I just want to reassure youfellows you're all going to have jobs vAn employee then asked Petrizzoare you going tokeep the Union?Petrizzo respondedWell I thinkonce you get to know me you won t want a Union buthe says for right now everything is going to stay as isGeneral Counsel s Exhibit 2 shows Respondent AJR semployees at the Bath facility and their dates of hirefrom January 22 through March 23, 1987, as followsW Kerbacher1/22/87R Hill 1/26/87R Lewis 1/22/87R Jacoby 1/26/87JDornbach 1/22/87D Boyko 1/28/87JBoyko 1/22/87K Brennan 1/28/87RPearn 1/22/87JHalada 1/29/87BKemmerer 1/22/87G Wambold 2/2/87R Breitfeller 1/22/87M Ruth 2/6/87JAtwood 1/26/87M Klobusicky 3/9/87M Rehrig 1/26/87H Burke 3/9/876 See also the testimony of Gerald Dankulich business agent for theUnionAgain some 40 to 45 MCP employees were present at this meeting A J R COATING CORPS Roberts 1/26/87S Christman 3/9/87R Hill 1/26/87D Dathe 3/23/87General Counsels Exhibit 3 another list, is a schedule ofemployees who worked for AJR at Bath from January21 through April 25 1987, and purportedly representsthe total labor paid for atBath Pennsylvania, faciletyThere are some 28 names on this list Snell reviewedthis list and identified the following persons as formerMCP employeesJAtwoodJ BoykoR BreitfellerJDornbachB KemmererW KerbacherR LewisR PearnSnell also noted that L Rappa was part of MCP management with the right to hire or fire, B Fischel, TMcKeever, and A Vargo were MCP office people, EGleason was vice president of sales for MCP until 1985and later workedin sales,and R Price was in sales Heexplained that the office personnel were management andthe salesmen were also not in the unit 8On cross examination, Snell acknowledged that he isnow employed by a competitor of Respondent Ross thatafter 1981MCP did not handle a so called sequencingproject of that size that during the 1986 negotiations between MCP and Ross the lack of suitable ingress andegress by trucks was an issue and that 90 to 95 percentof MCP s work was coating Ross, in the past suppliedabout 15 to 20 percent of MCP s coating work Snellnoted, however, that by December 1986 Ross was supplying 50 percent of MCP's businessSnell was asked when he had discovered that Petrizzowas investigating him with respect to an incident oftheft of property from the premisesSnell explained thatthe first indication of any so called theft accusation wasduring the injunction trial in this proceeding some 2weeks before this hearing when counsel for Respondentsmentioned it during his examination (see Tr 232-234)Snell also acknowledged that MCP had in the pastabout six trailers for the hauling of steel but they didnot go on the road with the equipment owned by MCPCounsel for the General Counsel acknowledged that heis not alleging that Respondents transportation people ortruckdrivers are a part of theunit(Tr 235) Snell furtherexplained thatMCP also did several welding jobs andsome of this work was in conjunction with coating andabout 15 percent was not in conjunction with coatingJoseph McDade was president chief operating officer,and later chief executive officer of MCP McDade testifeed that in the spring of 1986, when MCP was havingfinancial problems the primary owner of MCP HerbertSchmidt, took over operationsMcDade really workedas kind of a glorified salesman to helpsell the Com8 I note that not only does G C Exh 3 contain some seven names additional to those on G C Exh 2 (including the nonumt personnel described above)but this list also contains some variances in beginningdates151pany and keep it togetherThe major customers ofMCP at the time were Respondent Ross BethlehemRebar Industries,BrockerManufacturingLancasterSteeland CFS or Fetnman The major suppliers were3M Corporation, Coppers Company Porter Paints, Bethlehem Hardware and some Lehigh Valley propane gassuppliersMcDade recalled that it became very apparent during1986 thatwe had to sell the Company or raise additional capitalwe were unable to raise additional capital,so selling the Company became the only viable alternativeRespondent Ross, one of MCP s major customersmade an offer during October 1986 to buy the stock oftheCorporationRespondent Ross then owed MCPabout $80 000 and kept MCP afloat during the lastquarterby paying the accounts receivableandfunding just the absolute necessitiesDuring this period,RespondentRoss used their own purchase orders toorder goods like from 3M because our credit was nogoodso we just used Ross purchase ordersandsome of these bills were paid with [Ross] funding theiraccounts receivable to us, and us paying 3M, and I believe others were paid directlyMcDade as he further testified met with Thomas Petrizzo, president of Respondents,probably two or threetimes a week from October 1986, when Ross made itsoffer to purchase the Corporations stock, until December 24, 1986, when MCP ceased operations at Bath Petrizzo and McDade then discussed the Union and thewages we had been negotiating with the Union for givebacks for quite some timePetrizzo saw the contract between MCP and the Union, and Petrizzo addressed assembled MCP employees in the plant cafeteria McDaderecalled that Petrizzoessentially said [to the assembled employees] thatthe was going to expand the business, not only thecoating end of it, but put in some additional trucking type business It was well knownthat hewas in the trucking business and that he was goingto use the facility because we had some extra spacefor what he told employees amounted to the stagingareaHe said that he would work with them [and]therewere several questions regarding past wagesand benefits and he said he wasn t responsible fortheseThere was an assumption from what he [Petrizzo] wassayingthat theMCP employees would be hired hedidn t specifically say we will maintain your jobshedid indicate that the Company was going to expand'and the inference wasthat not only the people thatwere there attending the meeting [their] jobs would besecure, but others there would be additional hiresMcDade next recalled his conversation with Petrizzoon December 24 1986 the last day of MCP s operationsPetrizzo had brought to MCP a $20,000 check for thepayroll, this amount was insufficient and paycheckscould not be issued Petrizzo then apprised McDade that 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent Ross was in effect backing out of its dealwith MCP to purchase the corporate stock instead, Respondent Ross had made an offer to Horizon Bank of$1 5 million for the assets of MCP to be purchased at anauctionHorizon Bank was a secured creditor of MCP,or its parent corporation Magnetic Head, Inc, and wasgoing to foreclose or liquidate MCP s assets in order tosatisfy the outstanding secured indebtednessMcDadeand Petrizzo then discussed the possibility of somebodyoutbidding Ross at such an auction or sale, Petrizzodon t think that there were going to be any bidding atan auction like thatAccording to McDadeIasked him [Petrizzo] what he was going to doabout the Union because we all agreed that Unionwages were too high for the competitive marketplace we were inI saidwhat are you planningon doing when you reopen, assuming that you winthe bid at the auction And he said, well I in goingto hire some of the people back And I said you realizethat if you hire too many back that you aregoing to have to negotiate withthe Unionif you take over this facility you re going to have todealwith the Union if you hire too many of theirpeople backAnd, he made the comment to theeffect that he didn t need me to tell himhe wasgetting very good legal advice on the matterMcDade further recalled that, shortly after Petrizzohad made his offer in October 1986 he McDade hadsupplied the Ross accountants and attorneys with all theinformation, all the contracts all the accounts payable,[and] the accounts receivable they had full disclosureThis information included the existence of four so calledgolden parachute contracts withMcDade and threeother persons Petrizzo, while the Ross offer was pending between October and December 1986 had directedMcDade to call on our existing customers explain whatwas going on that theoffer had been made, indeed,he [Petnzzo] even came out with something in his ownbulletin, his in house bulletin that said A J Ross buysMCP Petrizzo during this period, also had spoken toMCP customers and had worked out a major deal 9Joseph Boyko was employed by MCP at the Bath facility for about 15 years until it ceased operations in December 1986 His last job duties there as rail crane operator required him to load and unload steel and feed thelinewith steel to be coated and painted He had also performed for MCP the job duties of forklift operator overhead crane operator, paint mixer, loader operator andshop machine operator He noted that the machines thathe had operated for MCP pertained to cleaning the steelBoyko applied for a job with Respondent Ross or AJRon January 21 1987 He recalled some 14 other MCP9On cross-examinationMcDade acknowledged that MCP when inoperation did not deliver steel to building sites in New York Citywedidn t do any delivering of steel our customers either picked it up themselves or had common carriers into the plant and pick them up In 19841985 and 1986 virtually all of MCP s business was coating-there mayhave been five percent of other things we did that wasn t technicallycoating such as for example storing some steel in our yardMcDadestarted atMCP sBath facility in 1984 He had heard that in the 80s theydid some sequencing of steelemployeeswho also had applied He was hired byThomas Coyne, vice president of Respondent Ross, onJanuary 22, 1987 Present at the same time were RonnieFerrer vice president of Respondents, Larry Rappa, supervisor of Respondent AJR and former MCP supervisorand former MCP employees William Kerbacher,JamesDornbach,ReginaldLewis,BruceKemmererBob Breitfeller and Robert Pearn The named employeeswere hired simultaneously in a group Coyne told thegrouphe would pay us $10 an hourwe would behired as working supervisorstherewould beno job classificationswe would have a healthplanitwill be strictly a non Union shop because Union cost moneyBoyko recalledWe started working the same day wewere hiredAs noted above the initial unfair labor practice chargein this case was filed on February 6, 1987 In late Marchas Boyko further testified, Supervisor Rappa instructedemployee Robert Pearn that he was supposed to go tothe office to sign a paperRappa then told Boyko thatwhen Bob comes back [Boyko] should goPearn returned to his work station Boyko askedwhat the paperwas aboutPearn respondedsomething about nothaving a UnionBoyko, when asked by Rappa if he hadsigned stated to Rappa I in not going to go inIdon t feel it s rightLaterVice President Ferrer askedBoyko at work are you having trouble with thispaperBoyko respondedIdon t feel it's right I don t like being stuck in themiddle I feel like I am being stuck in the middleand having to go against both sides and the Unionwas still fighting for the guys jobs and their moneyFerrer then warned Boykoif he [Ferrer] would call anybody else up and tellthem that I [Boyko] am t with them [Respondents]no longer that any one of them would take my jobBoyko further testified that it was not until the end ofAprilwhen they were told more specifically what[their] authority wasasworking supervisorsAt thetime,Ferrer told theworking supervisor -BoykoDornbach Pearn, Kerbacher Lewis, BreitfellerKemmerer and Atwood-thatthe men are supposed to come and ask us questionsor either come to us for work if they didn t haveanything to dowe had the rightthey hadto listen to usif they don t listenwe hadthe right to send them up the road or fire themBoyko explained that 99 percent of his time was spenton production work, the remaining 1 percent was spenton cleaning up Supervisor Rappa assigns the jobRappa tells the men where to go' -that is he tells theacting supervisorBoyko explained that comparingMCP s operation at Bath with the Respondents oper A J R COATING CORPation there, the two operations are basically the sameThere is no difference in his job performance He worksatbasically the same locationwith bascially the sameequipmentturning out the same product, still loadingand unloading trucks that come to the facility bringingsteel either for coating or for not coating , structuralsteel that s not to be coated is now brought to the facility, under MCP they also accepted steel that was not tobe coated, such steel was stored for customers and latershipped out Boyko noted that Respondents broughtmore forkliftsbut the equipment is basically thesameBoyko, however explained that now, unlikebefore with MCP, he no longer has a pension plan hishealth insurance plan provides less coverage, his rate ofpay is less than it would have been under the union contract, he has less vacation benefits his overtime benefitshave been changed, his holiday benefits have beenchanged, his washup time benefit has been eliminated,and his lunch money benefit has been eliminatedBoyko acknowledged that he has been working withnew employees at the Ross and AJR Bath facility and hehas been working shorthanded however, it s the samework and a couple of times I ve had new people withme asmy helpers and I had to tell them what to do,like hooking up steel or unloading steel, how to load atruck [or] where to place the bundlesOn cross examination, Boyko also acknowledged that MCP, unlike Rossor AJR, did not have a 30 ton forklift The MCP forkliftswere smaller Ross or AJR added five forklifts oneof which could handle 30 tons Further, the entire 17acre facility is now filled with steelHowever he recalled the MCP property filled with steel back in 1981According to Boyko, this large quantity of steel whichnow fillspractically all the acreage, started coming inaboutApril 1987, months ago Boyko explained that,nevertheless, he still spends 99 percent of his time onproduction and 1 percent on cleaning up, there are noother duties other than the production and clean upduties- It s just that we re busier now, so now I amintomore production than I was earlierFurtherBoyko also runs steel out to the acreage for deposit onthe ground -all the time However his function nowisbasically the crane operator for the coating operations'On redirect, Boyko insisted that he, as a workingsupervisor never discharged hired, disciplined, or addusted grievancesThe assignment of work is done byMr Rappa each day in the lunchroomHe makes theassignments to everybodyKeith Berlew was employed by MCP at the Bath facility for over 11 years until his employment ended thereon December 24, 1986 His work duties at Bath includedlocomotive operator, crane operator fabricating painting, running forklifts and related equipment, and yardjockey He explained that his painting duties included thecoating of steel and his crane operating assignments involved the loading and unloading of tractor trailers andrailcarsSteel products would be shipped to the facility,unloaded, stored in the yard, coated, stored leader, andshipped out to the customer The product included steelreinforcement rods or rebars to be used in the construction of bridges, tunnels highways, and buildings The reloading process would be tnggered when the customer153would call up and say he needed certain sectionsTherebars, the witness explainedhad tags on and they had release numbers on andthe foreman used to give us the paper and wewould have to go out and put certain releases oncertain trucks [or railcars] to ship outFurther, some of the customers steel products, as thewitness explainedwere brought there just for storageThis loading and unloading process went on during Berlew s entire period of employment at MCPBerlew next testified that about January 24, 1987, afterMCP went out of business, he filed a written job applicationwith Respondents He was not hired Earlier, aboutOctober 1986, he had attended one or more meetings atthe Bath facility, while still employed by MCP whereThomas Petrizzo, president of Respondents, addressedthe assembled employees Berlew recalled Petrizzo stating to the employeeshe was going to make sure that we all had jobs, thatwe weren t going to lose our jobs, that he wasgoing to take it over [the Bath facility] and we d allbe keeping our jobs working togetherBerlew recalled that he also had a number of telephoneconversationswith Respondents Supervisor Rappa Inone such conversationRappa discussed with BerlewwhyformerMCP people aren t being hired , he[Rappa] said that the wages would be cheaper and thatway it would keep the Union out - hiring non Unionpeople would be a lot cheaper and that way it will keepthe Union out also 'toJames Dornbach was employed by MCP at Bath forsome 16 years as a group leader He described his dutiesthere as involving yard work, unloading trucks, loadingtruckscraneoperatorsrunning forklifts jockeyingtrucks around the yard, and putting the steel on the lineOne hundred percent of his time was spent on such production work He had no authority to hire, fire, discipline lay off or promote employees He and all groupleaders were in the Union s bargaining unit He appliedfor a job at Ross or AJR on January 21 1987 He namedsome 28 other MCP employees who also had applied forjobsHe was hired and started on January 22 1 iDornbach next recalled that Supervisor Rappa instructed him and coworkers Boyko and Pearn to go intothe office to sign some papers during late March 1987Employee Pearn went in first and later explained toDornbach,You have to put in your own words thatyou liked it here and you didn t want the Union inDornbach refused to go inRappa later asked Dorn10 On cross examination Berlew explained that with respect to thevarious job functions and duties performed at MCP s Bath facilityIworked there for 11 1/2 years Every year was different Someyears we were really busy the next year was a little bit slowerHe also added welding to the job functions that he had performed thereHe was at the time of MCP s demise performing crane operatorsdutiesFurther he recalled some truckdriving duties being performedthere in the pasti iHis testimony concerning the hiring process essentially corroboratesthe above testimony of Boyko 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbach why he did not go in Dornbach explained because of the guys that are out of work I don t want tojeopardize their chances of getting back ' Later, VicePresident Ferrer asked Dornbach `what the problemwasDornbach again explained his refusal to go intothe office and sign the paper Ferrer warnedany ofthose guys would take [Dornbach s] place if they had thechance " Dornbach agreed, but persisted in his refusalLater Supervisor Rappa told Dornbach to get in touchwith former MCP employee and Shop Steward DonaldDonello, 'to see what he had to say about signing thepaperUltimately,Donello advised Dornbach,don'tdo nothing until he gets ahold of Vicki, the Union slawyerLater that day, the Unions lawyer telephonedthe Bath plant and questioned Dornbach and anotheremployee about this incidentDornbach, like Boyko, recalled that in April 1987, SupervisorRappa spoke to the working supervisors hewanted us to be stricter,we could fire or send anybodyup the road that wasn t doing their jobThis was thefirst time Dornbach had been told of such authority Neither Dornbach nor any of the other working supervisors,to his knowledge, has exercised such authority at theplantHe still spends 100 percent of his time on the production line, Rappa still makesassignmentsthe operationsof MCP and now AJR or Ross are just about thesame,they still unload rebars and steel, not all the steelis for coating, some is for storage his work is no different now than it was when he worked for MCP there arenew employees there who did not work for MCP andaredoing the work that former MCP employees did ,thenew employees use thesamecoating equipment atthe same facility and the same machinery and thepresentwork force is about 30 to 35 persons, whereaspreviously with MCP the work force was like 60 working " Dornbach noted that, in the past with MCP steelwas coated or stored and later shipped out in orderoffice personnel would mark the loads off and Dornbachwould load the steel on the trailers Further Dornbachnoted that now, unlike under the MCP contract he hasno pension plan he has less insurance coverage he receives less wages than he would receive under the unioncontract, he receives less overtime pay less holiday benefits, and no lunch money benefits, and he has no lunchbreak Further Dornbach noted that he is now workingwith approximately 20 new employees who were notemployed at MCP and they are doing the same work asperformed at MCPOn cross examinationDornbach recalled asking VicePresident Ferrer,with respect to that statement that hehad refused to sign whether he was fired Dornbach testifiedIsaid,well,what's going to happen could I getfired over this? He [Ferrer] said he has a boss too-he said he wouldn t fire me he personally said hewouldn t fire me, but he has a boss too He didn tknow what he [the boss] would doDornbach also explained that the lunchbreak at the planthas been eliminated so that they can work through lunchand go home early- the men made that up themselvesand Ferrer agreed Starting time was also changed in thissame mannerRichard Miller, employed as a painter by MCP from1979 until December 24 1986 applied for work with Respondent Ross or AJR on January 21, 1987 Some 25otherMCP employees also appliedMiller recalledspeaking on the telephone with Supervisor Rappa aboutJune 1987 Miller telephoned Rappa about his correctedW-2 form Miller asked "about going back to work,'Rappa repliedMy name [Miller] was on the list to go back but hedon't think we would be called back because of thetrouble the Union was giving them and that theyhad to hire so many non Union workers before theycall any more Union workers backRappa also asked Miller if he would come back for $7 anhour, less than his MCP rate Miller said no, however,he would return for a $9 rate Miller in fact returned tothe plant on June 26, 1987 There, he performed paintingduties,they just put you wherever you are needed ignoring classifications and seniorityRobert Pearn was employed by MCP for some 12years as a group leader at Bath His work involvedpaint powder coat[ing] steel ' One hundred percent ofhis time was spent doing production work He appliedfor work with Respondent Ross or AJR on January 21,1987He observed some 13 other MCP employees whoalso had applied He was hired with Dornbach BoykoKemmerer Atwood Lewis, and Breitfeller He too wastold that he would be a working supervisor and it was anonunion shop He is presently doing the same thing forRoss or AJR that he had performed for MCP He stillspends 100 percent of his time on production His benefitshowever have been changed and reducedPearn recalled how Supervisor Rappa instructed himto go into the office in March 1987 There, he was givena typewritten sheet and instructed to copy that or writesomething on [his] ownHe recalledBasically it saidwe're satisfied the way it is and we re happy without aunionHe copied the provided statement and signed itHe explained that he had copied the language on thisstatement from the piece of paper that he was shown inthe officeGeneral Counsels Exhibit 9 is the statementthus written out and signed by Pearn It statesIRobert Pearn have been employed by AJR Coatings since 1/22/87 in a supervisory capacityWeare pleased with our present position and do notwish to have a presentation [sic] of any organizedunion whatsoeverKerbacherDornbach, Boyko, Kemmerer, BreitfellerLewis and Atwood were also asked to sign such a statement Pearn next recalled how Vice President Ferrerlater told him and the other persons hired as working supervisors about their authority to assign employees work A J R COATING CORPand to discipline themHe explained that,we neverreally knew that 12Donald Donello worked for MCP at Bath from 1Q76untilDecember 24, 1986 His duties included laborer,painter,applicator,crane operator, forklift operator,sandblaster, shop machine operator, liquid painter utilityjob runner, janitor, and utilityman-hedid basicallyevery job but two ' He rose in the Unions ranks atMCP from union secretary to chairman, or chief shopsteward Coworker David Marsilio wasalso ashop stewand there There were some 45 to 50 employees in theproductionand maintenancebargaining unit when MCPwent out of business 13Donello next testified that on December 24, when theBath plant shut down, he telephoned Respondents pressdent, Petrizzo, to find outwhat was going on' Petrizzothen apprised Donello, "that we shouldn t worryallthe guys still have their jobs " Petrizzo explained toDonello that the contemplated sale with MCP fellthrough andan auction,scheduled to take place someweeks later,was one of the ways he [Petrizzo] had topurchase itdon't worry about iteverybody hadtheir jobs, but this was the way he had to get it' Donello, ashe further testified, again telephoned Petrizzo asecond time shortly thereafterAgain,Petrizzo said,'don'tworry, the guys still have their jobs " However,as Donello testified,But, he [Petrizzo] said, the Union isdefinitely outfrom now on we're going to have toplay by his rules'Later, during the last few days of December 1986, Petrizzo telephonedDonello for MCP Supervisor TomMcKeever's telephone number Petrizzo explained thathe would like both Donello and McKeever to come tohis office on Friday, January 2 Donello and McKeeverdrove together to Petrizzo s office on January 2 There,Petrizzo spoke to McKeever about taking the truck dispatcher s position at BathMcKeever was concernedwhether Petrizzo would in fact buy the Bath plant at theauction Petrizzo assured McKeever that it is a 99 percent chance he s going" to get the plant at the auction-'he's in with the BankPetrizzo then stated to DonelloThe Union is definitely outhe [Petrizzo] wasn'teven going to keep all the former MCP employeeswe re going to keep some of the MCP employeesbut you re [Donello] to be one of the employees we re going to keep12 On cross examination Pearn was asked about the 17 acres of the facility now occupied by steel and when was the last time [he remembered] that existed when MCP operated it7 Pearn explainedMany years I really couldn t say[over five] It could havebeen I know when I first started there which was 12 years agothere was a lot of steel in the yard but over the last few years ofMCP there was a lot of rebar in the yardRebar which is forpowder coatingHe also recalled a trucking operation there some 5 or 10 years agoThere are now larger forklifts He generally agreed that steel warehousmg and coating are a separate operation He explained I don t reallyknow too much about them referring to warehousing13 Donello noted that Rappa was a supervisor for MCP and not included in the bargaining unit FurtherDonello also identified TomMcKeever as a dispatcher foreman supervisor And referring to G CExh 3 he generally explained that the foremen or supervisors secretariesand sales personnel were not included in the bargaining unit155Petrizzo assured Donellodon't worry about it,I [Petrizzo]wouldn t call you up to my office if I wouldn t bekeepingyouPetrizzoaddedhe didn t like theUnion, butYou [Donello] can still represent the men just likeyou did when you were in the UnionYoucould have it here in the Keasbey plantWecan form a committee[and Donello] could behead of the committee Any time they had a problem or anything, we could go in there and discuss itwith him [Petrizzo]We can represent themen on a committee, we don't have to have aUnionPetrizzo warnedhe [Petrizzo] knows there s nothing that could stopanybody from trying to form a Unionhe can tstop thatbutif they try to form a Unionwe'll just let them go, if anybody tries to form aUnionPetnzzo asked Donello, I [Petrizzo]guessyou [Donello] really like the Union pretty much " Donello acknowledged to Petrizzo his union support Then, Petnzzo asked, ' if the Union president's job was ever offered to you at your local would you take itDonellosaid yesThe auction of the MCP property was held on January 14 1987 Donello, Marsilio, and UnionBusinessAgent Gerald Dankulich attended the auction 14 At thetime they congratulated Petrizzo on being the successfulbidder Petrizzo then asked Donello if he wanted a security guard job there Donello said yes Petrizzo responded,Let me get back to you Petrizzo, however didnot get back to Donello 15 Shortly thereafter, Donellowas informed that Respondents had advertised in thelocal newspaper for job applicantsDonello, togetherwith some 25 other MCP employees went down to theplant and filled out job applicationsCounsel for Respondents asserted that Donello wasnot hired by Respondents Ross and AJR because he hadimproperly taken certain documents or property fromtheMCP facility after MCP went out of business (Tr437-438)Donello explained that some time betweenChristmas and New Years Day he had removed fromthe plant interalia anold auction listHe testifiedIwent into my locker [at the plant]We went to seethe security guardMe and Dave Marsiliowent to see the security guard and we told him wehad to get stuff out of our locker So he [the guard]followed us in Dave went to his locker and I wentto the otherInmy locker were a stack ofpapersI took the papers out of my locker[and] rolled them upIput the papers in mypocketIwas going to walk towards the office14 See also the testimony of Union Business Agent Gerald Dankulichis Donello noted that previously Petrizzo had asked if Donello had theMCP employees telephone numbers Petnzzo wanted to start five or sixemployees in a week and in the meantime Donello could take a securityguard job there 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHe [the guard] askedwhat these papers wereand I told him they were my papers He wanted tolook and I showed him He said I can t take themoutThe papers included a seniority list, the union contractand an old auction list The guard directed Donello tothe bank representative on the premises The bank representative agreed that Donello could take the contractand seniority list, the bank kept the auction paper Donellofurther recalled having received permission toremove a bread rack and microwave oven This propertybelonged to Donello or the Union 16On cross examinationDonello explained that he hadcalled Petrizzo between Christmas and New Year s Daybecausepeoplewere getting rumors that they [Respondents]weren t going to kept the Union guys andDonello after talking to Petrizzo related to his formerMCP coemployees that Petrizzo said he was going tokeep the guys' - he wanted the Union out and that wasitDonello also explained that the microwave oven hadin fact been removed from the plant when it shut downon December 24- all the Union guys were there andthey said you better take the microwave before somebody steals this-they unbolted itLater, when Donellowent back to the plant for his papers and clothes the security guard was present- he followed me all overDavid Marsilio was employed by MCP until December 24 1986 He was a relief man able to perform allthe jobs on the production linefie was also shop stewand for the UnionMarsilio recalled the operations atMCP as including, inter alga rebar coating, storing steelsequencing, sandblastingcoal tar coatingwiremeshcoating and doing beams and fabrication pieces On January 21 1987 he applied in writing for employment withRespondent Ross There were some 25 or 30 other MCPemployees who also had applied at the time 17An auction of the MCP assets was held on January 141987 and the assets of MCP were then sold MarsihoDonello and other MCP union employees attendedUnionBusinessAgentGeraldDankulichwas alsopresentMarsilio observed Respondents president PetrizzopresentBusiness Agent Dankulich briefly spoketo Petrizzo askingWhy hasn t he [Petrizzo] been intouch with uswe could work this labor deal outand Petrizzo said he would get in touch with usPetrizzo was aware at the time that Marsilio was the unionshop steward Marsilio recalledAfter the auction was over I congratulated him[Petrizzo] on acquiring the Company He said theBank was pulling all security guards and he wouldneed security guardsHe said it would be five days to a week before hecould get all the paperwork and have the plant op16Donello acknowledged that he also had taken his old work clothesand shoes with him17 See C P Exh 2 containing job applications of former MCP employeesThere are some 60 job applications and some 50 of the applications are from former MCP employees Marsilio identified a number offormer MCP employees named in C P Exh 2 whom he had observedpresent making applications for employment with AJR and Rosserating and would [we] be interested in being securityguardsMe and Donello responded yes Hesaid, do you have the names and phone numbers ofthe other employeesdo you think the bargainmg unit would be interested in being securityguards until we got things operating? We said sureHe said he d talk to us in an hourLaterVice President Ferrer tooknames andtelephonenumbers of former MCP employees-Ferrer apprised theemployees that Petrizzowould be in touch with usPetrizzo never contacted the employees about thosejobs 18Michael Ahn was formerly employed by MCP forover 13 years until December 24, 1986 He worked as alaborer painter, and crane operator He recalled storingatMCPs premisesstructural steel,which was not painted or coated He was represented by the Union He washead shop steward for one term He knows and wasclosely associatedwithDonald Donello, the Union shead shop steward He applied for work with Respondents on January 21 1987 He was not hired He wentback to the MCP premises once at the auction andonce to make application for a job and one othertimeto get a low earnings slip for unemploymentcompensation purposesCounsel for Respondents denied that RespondentsRoss and AJRare a singleemployer as alleged RonnieFerrer, however testified in this proceeding that he isvice president of both Respondents Ross and AJR it sall the same companyThomas Coyne is also vice president atRoss in [Keasbey] New Jersey and at the[AJR] Bath facility , both he, Ferrer, and Coynedidthe hiring of employees for the Bath plant he Ferrerisnow in charge of the Bath operation and paychecksfor Bath employees and their personnel records are prepared or kept at Ross Keasbey facilityFerrer at one pointinhistestimony claimed thatsome 15 to 20 former MCP employees had applied forjobs at Bath in 1987 In his prehearing affidavit he hadclaimed that only some 10 former MCP employees hadapplied for such jobs Later he acknowledged in his testimony that some 30 or 40 former MCP employees infact had applied for work at Bath Ferrer initially identifled General Counsels Exhibit 2 as a list of the some 21persons employed by Respondents at Bath from January22 to March 23 1987 As discussed below the onlyformer MCP production and maintenance employees onthat list are the first eight persons who were assertedlyhired as supervisors or working supervisorsFerrerclaimed thatemployment and performancewithMCP [were] a factor [which he]took into accountwhen [he] hired these peopleHowever in his prehear18 On cross examination counsel for Respondents asserted(Tr 129)thatMarsilio also had been found on the [MCP]property attempting tosecrete records of the Company off the property after the plant hadclosedMarsllio explained on cross examination(Tr 129-133)and on redirect examination(Tr 136)how he and Donello had entered the Bathpremises to inter alia retrieve personal property and to speak with thepersons conducting the auction Donello was only allowed to take someof the papers that he had in his possession On rebuttalMarsilio explained that it was Donello who had an old auction list (Tr 840 842) A J R COATING CORPing affidavithe had asserted that prior employmentwith MCP was not a factorexcept for some of thepositions he intended to continue in the coating operationFurther Ferrer identified Respondents Exhibit 4as the list of AJR s employees at Bath from January 22through July 22 1987 He insisted that the first eight individualshired, as shown on Respondents Exhibit 4,are supervisorsElsewhere, he acknowledged that GeneralCounsels Exhibit 2, also provided by Ferrer, doesnot list Kerbacher (one of the first eight) as a supervisor,Ferrer claimed that I did that in a rush and Kerbacherisnot maintenance as shown on General Counsels Exhibit 2, but is instead supervisor of maintenanceFerrer next claimed that, inter alia, Snell s testimonysummanzed above concerning a sequencing job at Bathin 1981, was not true and, further, that Snell s and otherwitnesses descriptions of sequencing work performed atBath before AJR or Ross took over are also incorrectFerrer described sequencing, now performed by Ross orAJR, as involving large quantities of fabricated steel forsuch constructions as a highnse building, the steel is sentto the Bath facility for separation and storage, so whenthey [the customers] call from the job for particularpieces or sections or floors of this stored steel, that s theonly pieces they re going to getFerrer (referring to RExh 4) noted that about five or six employees are designated there as warehouse personnel, their main functioniswarehousingwhich is in effect the so called sequencing work and no former MCP employees were hired forthis sequencing or warehousing work Ferrer insistedthat no former MCP employees would fit into this sequencing categoryElsewhere in his testimony, Ferreracknowledged how AJR or Ross has changed job assignments of its various employees Ferrer also acknowledged that sequencing a lot of that involves loadingand unloading and involves a lot of storage of steelthe forklift is the only equipment involved in this sequencing operationFerrer, at one point in his testimony acknowledgedthat Snell had recommended that he hire KerbacherKemmerer Lewis, Dornbach, Boyko Pearn and Ahnshortly after the January 1987 takeover of operations atBath (See G C Exh 2) He also acknowledged thatwhile at the Bath facilityas far as I knew [Snell] wasgoing to be the plant manager McDade whose testimony is discussed above was also under considerationfor or had been offered employment at Bath ElsewhereFerrer asserted that Snell was under investigation forbeing involved in taking material that didn t belong tohimand Ferrer assertedly learned of that back allthrough the time I was at MCP from October throughDecember 1986 Ferrer however, never confronted Snellor discussed these rumors with him Further, Ferrer alsoclaimed thatMcDade s name was also mentioned inconnection with the allegation of [stolen] MCP propertydespite the fact that McDade was apparently considered for or offered a job there by Ross or AJR In additionFerrer was asked again when he first heard rumorsthat Snell had been committing some kind of improprietyFerrer responded, "back in NovemberHoweverFerrer, in his prehearing affidavit, claimed that Snell hadrecommended six former MCP employees for hire and157we hired them and Then we learned of Snell s involvement in theft of building products from MCPFerrer in his affidavit also had claimed that Snell wasconfronted and gave no adequate explanationFerrer in his testimony, insisted that when Respondents hired the so called working supervisors about January 21 he had instructed them that theywere supposedto act as supervisorsElsewhere, Ferrer recalled that inMarch he had called a meeting of these persons becausethe men were not doing what they were supposed to bedoing as supervisorsFurther Ferrer next recalled thathe caused a form statement to be prepared for copyingby these so called supervisors 19 Ferrer claimed that thesupervisorsasked me if I would prepare something tothat effectAnd, Ferrer asserted, as for the two supervisors who refused to sign such statements (Dornbach andBoyko), he assured them that they would not be fired-I put them at peaceFerrer next testified with respect to AJR s or Rossfailure to hire Donello, Marsilio, and Ahn Ferrer wasasked about the auction sale in January and the testimony of Donello and Marsilio with respect to being offeredsecurity jobs there by Petrizzo Ferrer did not believehe was presentElsewhere, Ferrer acknowledged tellingDonello and Marsilio that day that Petrizzo was busyand there was no sense for them to wait any longerFerrer elsewhere in his testimony claimed that Donelloand Marsilio were not hired becausewe got a reportfrom the security that they were involved in takingsomething out of the plant when the plant was closed(Cf R Exh 5 )20 However Ferrer acknowledged thathe had first received this report 5 or 6 weeks ago Ferrerinsisted thatMarsilio was not hired for the same reasonLater, Ferrer claimed that he had been informed of theabove misconduct earlier but I just kept it to myselfIn addition, Ferrer admitted stating that Donello had notbeen hired because he in fact could not do the type ofwork we neededFurther Ferrer denied Snell s testimony to the effectthat he would not hire Ahn because Ahn was too closeto DonelloFerrer insisted that he had said to Snell thatthe position was already filledElsewhereFerrer acknowledged stating in his preheanng affidavit thatWedecided not to hire Ahn because of his limited qualifications and Mr Snell s alleged conductHowever, Ferrercould not say that Ahn was or was not involved in theallegation of thieveryFurtherFerrer denied or attempted to contradict various other testimony detailedaboveHe claimed, inter alia that Petrizzo didn t careone way or the other whether the employees were represented by the Union And Ferrer although insistingthatwelders hired by the Employer be certified acknowledged that he did not attempt to find out whetherany of MCP s welders were certifiedThomas Petrizzo testified that he is president andchairman of the board for both Respondent AJR and Respondent Ross Ross was a customer of MCP before19 SeeR Exh 6 where six persons (Atwood Lewis Pearn KerbacherBnetfeller and Kemmerer) signed statements stating in effectthat they want union representation20 This report R Exh 5 is discussed below 158DECISIONS OF THENATIONALLABOR RELATIONS BOARDMCP ceased operations on December 24, 1986, AJRCoating Divisionwas specifically created by [him] topurchase the [MCP] facilities at BathAJR had acquired the lands, buildings,machinery and equipment ofMCP s[Bath] facilitiesat an auction held on January14 1987',AJR then leased the facilities toRoss Rosscontrols the coating operation at Bath,Ross uses thatfacility tomeet the needs of Logisticsby the end ofJanuary or the beginning of February 1987, the Bath facilities started operation,and certain managerial personnel from MCP were retained by Petrizzo for his operation at Bath,including Rich Harris and Larry RappaPetrizzo personally bid for the property at the January14 auction and thereafter assigned [his] interest to thatcorporation,AJRPetrizzo initially was apposed of the availability of thisMCP property by Horizon Bank about September 1986He attempted to make a stock purchaseHe sent outRon Ferrer and Tom Coynejust to oversee the operation and to see what the problems wereHe or Rossthen owed MCP moneys and these funds were used tokeepMCP working 21 Initially,itwas presented toPetrizzo that he could take over the Company [MCP]for approximately $2 millionHowever he later discovered,inter alia additional obligations includinggoldenparachute contracts,additional indebtednesspendinglitigation,and ingress and egress problems In December,henotified the BankIwas going to leave thedeal ' The Bank foreclosed on its mortgage and Petrizzoacquired the same property on January 14 1987, at theauction sale for about$19 millionPetrizzo testified that Ross business at KeasbeyNewJersey,relates to warehousing fabrication,fabricationof rebars,sequencing chalking and we also sell steelThere is also a trucking operation there He asserted Iwas going to put our facilities that we have in Keasbeyand join them out there in Bath Pennsylvaniathat iswhat we planned on bringing out to BathHe notedthatwe have seven trucks out there now in Bath Hedid thiswithin the past month or so, month and a halfagoHe claimedWe plan to probably have 20 trucksrolling out there if this operation continuesHe envisioned [that]the operation[atBath] would be sequencing trucking,warehousing,welding and coating probably 20 percent across the board for all operationsHeasserted that sequencing,trucking, and welding operations were previously not performed at Bath Howeveras he testifiedI had never been at the plant and theydid a little weldingHe also acknowledged that thereis a lot of loading and unloading of steel done in connection with sequencing and the engineers of the custourers and the designers of the customers dictatewhat items[of steel] are to be numbered and when theyare to be delivered under sequencing In short there isa lot of work for loaders and unloaders and laborers inconnection with that work in the futureHe addedPerhaps we may put up another building and do the21 Petrizzo acknowledged that during the last 3 months of MCP s operatlons when Ferrer was at Bath he also had Ross equipment thereincluding pay loaders forklifts things that we thought helped MCP dobetterwelding in Bath,in connection with other contemplatedoperationshowever,that sallspeculativeatthispoint 22In addition,although Petrizzo did not acquire MCP scustomer list at the auction,therewas no difficulty infinding out who Bath s customers were , it was rathereasy after we hired Ed Gleason,Gleason had workedthere previously for 18 years ,we hired him and hewent out and solicited the customers,AJR was thereforedealingwith essentially the same customersasMCP dealt with before or some of them Petrizzoadded if we perform the way we are now, I think we 11have them all'-that s why we hired GleasonElsewhere Petrizzo acknowledged that he had stated thathe, or AJR,was able to keep mostof MCPs customers'Petrizzo further acknowledged that,although heinitially had in mind buying out the assets from MCP, hispurchase through auctiondid not in any material waychange thetypeof useforwhich [he] intended to putthis operationPetrizzo next testified that he did not invite Donello tohis office for a meeting He wanted McKeever there andDonello came with McKeever Petrizzo admittedly metwith both Donello and McKeever during early January1987He could not remember everything we discussedPetrizzo next recalled speakingto the MCP employees at the Bath plant on two occasions before theauctionHe told them on one occasion that their jobswould be there as long as the business was there andthey would continue workingHe told them later thatour deal fell throughPetrizzo asserted that at the auction he asked both Donello and Marsilio if they wantedto take over the guard service and they said noHedenied,inter alia various coercive,unlawful or relatedstatements and conduct as alleged and testified to byGeneral Counsels witnessesElsewherePetrizzo asserted that hewouldn t hire[Donello]because he came in there and tried to stealpapers and whatever from the office, and he took otherthings out of there him and Marsiliothey took amicrowave oven and some other thingsHe added thathand tools were missing Petrizzo never asked Donellowho in fact owned the microwave He is also unawarewho if anyone took tools I didn t ask anyoneHecould not remember telling counsel for the GeneralCounsel during an investigative interview that he did nothireDonellobecause [he] didn t think [he] needed ajanitorLater he admitted I could have said thatHethen added I really didn t know who you [counsel forthe General Counsel] areThen he asserted I didn task Dennis Snell either what I found out about him orMcDade I didn t ask anyoneHe admittedly knew thatDonello was MCPsunionshop steward about January2, 1987 2322 Petrizzo was asked how long does it takes to train people to dosequencingHe generally responded that it takes some weeks and theyhave to like it- if you misplace some steel you have to find it23Marcel Joven general manager and vice president of Steel Structures Erection Inc explained sequencing and his use of the Ross Keasbey facility Joven assertedIwas told [by Ferrer] he was trying to do a[sequencing]project in Bath about 2 weeks ago Joven never visited theBath facilities A J R COATING CORPThomas Reardon is a vice president of RespondentRossHe identified General Counsels Exhibit 3 as thelist of employees who worked at Ross Bath facility fromJanuary 21 through April 25, 1987, with related dataLarry Rappa, shown on the list is a supervisor for AJREdward Gleason shown on the list was a former salesman of MCP Barbara Fischel and Anne Vargo, shownon the listwere former MCP clericals Thomas McKeever also shown, was a supervisor of MCP Reardonalso identifiedGeneral Counsels Exhibit 4 as a list ofthose customers which A J Ross had sold [to] sincethey had taken over the Bath facility Reardon alsoidentifiedGeneral Counsel's Exhibit 5 as a list of Ross'vendors or suppliers at the Bath operationReardon further testified that payroll records, accountspayable, and accounts receivable for the Bath facility arekept at the Keasbey facility The Keasbey facility hashad about 50 over the road truckdrivers, who are represented by the Teamsters Union The drivers from Keasbey visit Bath from time to time, however,we have established a transportation division in the Bath facilitywhere there are 6 or 8 of the same type of drivers ' Themajority of Keasbey s employees are unrepresented SeeA J Ross Logistics,283 NLRB 410 (1987) 24Thomas McKeever, formerly the shipping and trafficmanager and foreman at MCP and now the dispatcherand traffic manager there for AJR, recalled attending ameeting with Petrizzo and Donello during late 1986 orearly 1987McKeever vaguely recalled, inter alia thatPetrizzo told us both about some of the problems thathad risenMcKeever was asked did Mr Petrizzo sayanything about not having a Union in BathMcKeeverrespondedNo Is that all you want9 I mean, no theanswer is noOn cross examination,McKeever acknowledged that unions were in fact discussed and Petrizzo did mention that there was a committee that existedMcKeever could not recall any discussion aboutforming a committee or Petrizzo promising Donellothathe could serve on the committee if one wasformedHe denied, inter alia that Petrizzo said that hedid not want a Union at the Bath facilityMcKeevercould not recall any specificsJohn Plinio is a vice president of Horizon Bank Hedescribed Horizons financial dealings with MCP or itsparent corporation Magnetic Head and the latter s financial problemswhich arose in 1986 The Bank tried tolocate new capital or a buyer of the MCP or MagneticHead Stock Among the prospective purchasers wasA J Ross or Thomas PetrizzoA J Ross was oneof the most active in trying to put a deal together thatis,a stock purchase A stock purchase agreement was infact drawn up in either August or September 1986 Theagreement between Ross and MCP or Magnetic Head ultimately broke down Plinio recalled inter alia problemssuch as golden parachute contracts growing accountspayable and other liabilities and a problem with ingressor egress at the facility On December 24, 1986 Petrizzo24 The Board found inA JRossLogisticssupra that the employerhad violated Sec 8(a)(1) and(3)of the Act at its Keasbey plant bythreatening its employees with the closing of the plant if they seek unionrepresentation and by discnminatonly discharging employees159announced that the deal was deadWhen Petrizzo toldPlinio on December 24 that the deal was dead, it wasassumed on my [Plinio s] part that he [Petrizzo] wouldstillbe interested if he was able to secure the Companyin a different fashionbecause he wanted that facilityConsequently Plinio and his banknegotiated with [Petrizzo] that if [Petrizzo] was to purchase the propertyHorizon Bank would possibly be willing to financethis acquisitionUltimately,we had negotiated withRoss where their minimum bid [at the auction] was $1 5million and that bid was reduced to writingOther bidders later attended the auction Petrizzo raised his bid atthe auction to $1 6 million One other party bid againstPetrizzo Petrizzo prevailed at about $1 9 millionPlinio next recalled thatWells Fargo had been retamed to secure the Bath facility pending the auctionSecurity guard Dale Oswald had called [Plinio] andsaida former employee was trying to take records fromthe premisesHe then instructed the guard that unlessit s personal possessionsthey weren t authorized toremove anything from the premisesPlinio at one pointin his testimony, did not recall the individual or individuals involvedHowever he did meet Donello and MarsilioThey were trying to ascertain exactly what wastranspiringand submitted to me a resumefor the Union[showing] a trained group ofpeopleavailable, and [they] would appreciate ifthe facility is sold that this resume be passed alongto any interested partieswhich we didPlinio, added they, Donello and Marsilio, also had requested some employee records and Plinio couldn t letany records leave the premisesPlinio also had a vaguerecollection that some persons had an old auction listfrom the Hackensack facility Such a listwas sort of apublic record-it was not confidential and no criticalor necessary documents were called to his attentionPlinionever saw Respondents Exhibit 5 the WellsFargo report concerning this incident This report is discussed belowDale Oswald is a security guard with Wells FargoOswald recalled an incident at the MCP property beforethe auction assertedly involving Donello and MarsilioDonello and Marsilio according to Oswaldcame toget their property out of their lockershe escortedthem, theywanted to take some Company issued stuffand I wouldn t allow them , they came outside, and helater noticedMarsilio coming out of the buildingwithout escortMarsilio explained to Oswald that he had inhis jacketpapers that I forgotOswald took Marsilioto the office The bank representative present refused toallow Marsilio to take the papers They were apparentlyappraisal papersOswald then referred in his testimonytohisundated serious incident report (RExh 5)Oswald assertedly had filled out such a report on this incident he does not have the original report and does notknow whereit ishe was instructed to fill out a newreport some 6 or 7 months later, he was not exactly sureof the names and apparently corrected or crossed out anameon the report Elsewhere, Oswald recalled that he 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad scratched out the name DeMeho on Respondent sExhibit 5 and wrote in Marsilio He claimed that heknew that DeMilio was a mistaken name Because I wasinCourtandmet the guy I caught the guy stealingpapersElsewhere he claimed that he became aware ofhismistake because I was talking with my bossRespondent s Exhibit 5 was prepared about 3 weeks beforethe injunction trial in the Federal district court 25Thomas Coyne, Ross vice president of marketing testified that in 1984 MCP did mostly just coating - theycoated piling and they coated rebarsCoyne claimed Inever saw any sequencing operations at allLater, in1986, Coyne was sent by Petrizzo to the MCP facilitiesto observe operations He denied inter alia directing orsupervising operationsHe claimed that subsequentlyafter the auction, he asked MCP official Snell to recommend some employees that he felt could be supervisorSnell provided seven or eight names He denied tellingSnell that he could hire only a certain number of MCPemployeesHe claimed that the initial seven or eightpersons hired were told they were supervisors andtheir position being supervisorsthey would be nonUnion employees I would assumeHe acknowledgedthatat the time there was really nothing to superviseThese seven or eight persons signed timesheets Coynedenied telling employees that he could not hire a certarnnumberofMCP employees because then youwould have a UnionCoyne further asserted that sequencing, as he understands itstartedmaybe a month,a month and a half ago at Bath However, he had leftthe Bath facility late February early March 1987 and itwasn t going on thenOn cross examination, Coyne admitted characterizing the initial seven or eight hires atBath as working supervisors and they principally didmaintenance and repair workCoyne added we had alot of maintenance work to do I couldn t make them supervisors because we had no other employeesCoynealso agreed that sequencing is basically storing materialuntil it s needed and then sending out parts in a certainorderCoyne testifiedQ Isn t that service [sequencing] given by everybody that makes parts for construction, makes partsand provides [them] in a certain sequence?A SureLarry Rappa is now a production supervisor for AJRat Bath He previously was a supervisor for MCP Rappaclaimed that the initial seven or eight persons hired forAJR at Bath previously referred to as working supervisors,were in fact supervisors and he observed theminter alia, discipline employeesHe added,Wellmoreor less, it wasn t these seven or eight hires consisting inpart of former MCP group leaders, exercised more control over operations for AJR than they had for MCPRappa denied, inter alia telling former MCP employeeBerlew that AJR was only going to hire nonunion personnel because Rappa claimed his telephone call withBerlew was in December 1986 or early January 198725 Oswald alsoclaimedthat after his testimony in court he was followed and threatened by an unidentified personbefore AJR took over Rappa generally denied similar orrelated statements attributed to him Rappa claimed thathe and Ferrer later met with the so called working supervisors or initial hires to assure them that theyweregoing to still have their jobs even though the Unioncame back or prevailed He claimed that this meetingtook place because the working supervisors or new hireshad been, in effect, threatened with loss of their jobs atunionmeetings, and I tried to assure themFerrercaused a written statement to be prepared and a numberof the working supervisors signed it (See R Exh 6 )These individuals were assertedly not forced to sign noone was coerced or threatened I said, hey, its no bigdealyou either go in and you sign it or you don tsign it, nothing is going to happenThe signed statements as noted recite that the individuals are in effectpleased with their supervisory position and do not wantunion representationThese persons, Rappa added, werealso instructed that they were to act as supervisors- afew of them weren t really acting in that mannerRappa further recalled that he and Ferrer wouldreview the customers demands or orders during theevening and basically plan everything outOn the nextmorning, Rappa would then talk to the supervisors andlet them know I would assign themAccording toRappa, these supervisors would direct their men Rappaclaimed that no sequencing was performed there withinthe past 5 years-the only structural steel they [MCP]had there was to be processed to be coated and that wasitOn cross examination Rappa acknowledged that socalled working supervisors or new hires spend the greatpart of the timedoing physical production workReginald Lewis now works for AJR He previouslyworked for MCP He claimed that Coyne and Ferrerhad told him that he was hired as a supervisor- to supervise the men to train the new people, to get the workdoneHe had been a group leader at MCP He compared MCP and AJR as followsNow, I have to get the work done Before Ishowed guys what to do but I couldn t tell themwhat speed to do it I in responsible for the qualityof work now, how long it takes I can recommendmoving guys around to increase productionHe makes these recommendations to Ferrer or RappaHe also claimed that he has the right to discipline Hewas hired in January 1987 with Breitfeller Pearn, Dornbach Kerbacher Boyko, Kemmerer and Atwood OnlyLewis Pearn and Dornbach were former group leadersHe never heard of sequencing before AJR took over atBath-now they do it all full timeHe also claimedthat the other persons hired with him in January supervise and control operations However he recalled Ferrerlatergetting on some of [these] supervisors becausethey weren t supervisingHe next claimed that some ofthesesupervisorsvoluntarily proposed and signed Respondents Exhibit 6 Lewis felt that [AJR] wanted himto do it sign the statement, so I did itOn cross examinationLewis acknowledged that he was hired inJanuary 1987 and told he was a working supervisorManagement did not tell him at the time that he had the A J R COATING CORPright to hire and fire people or tell him specificallywhat [his] authority was as a supervisorEdward Gleason is now vice president of sales forAJR at Bath He was previously vice president of marketing and sales at MCP until November 1985 when hewas terminated by McDade and Snell He later attempted to purchase this business in 1986 without success Heclaimed that MCP did not conduct sequencing as he understands the term There was welding performed therein the past incidental to the coating operation The onlystorage was incidental to coating He explained sequencing at AJR as involving the receipt of steel for storage, itisput in order and ultimately delivered to the jobsitefor the erector to take by hoursSuch steel was received at Bath starting in late May 1987, after operationsresumed thereGleason was asked if there were any problems thatwere brought to his attention about equipment or loss ofequipmentHe cited an incident of a trailer that was assertedly sold to a trucker by Snell or someone else in1985He claimed that the trailer was worth more thanthe price ultimately received despite the fact that it wasnot road worthy ' At the time he questioned the transaction and perhaps other transactions and was terminatedby MCP shortly thereafter He claimed that McDadeand Snell were the persons he questioned about the trailer incidentHe was first interviewed by Petrizzo in lateFebruary 1987 He met Coyne and Ferrer at the timeHe was later hired by AJR He also claimed that MCPand AJR have similar suppliers and customers becauseeverybody that s involved in the coating business buysfrom those major suppliers and there are also a limitednumber of customersGleason was asked if he believed that Snell engaged inanymisconduct in connection with the trailer' He explained that he never got a chance to investigate it andwas terminated shortly thereafterHe claimed that hehad reported this to the Ross and AJR people and thisis the reason why Mr Snell is not associated presentlywith AJRHe also considered McDade involved in thetrailer incident to Petnzzo and only mentioned it toFerrer recentlyHe had no conversation with anybodyatAJR about this incident untilMarch 1987 He feltthat the trailer was really worth more than $500 and notthe $150 received It was as noted not road worthyand 8 years old 26Icredit the testimony of SnellMcDade BoykoBerlewDornbachMillerPearnDonelloMarsilioAhn and Dankulich as detailed supra Their testimonyis in substantial part mutually corroborative it is substantiated in significant part by admissions of Respondentswitnesses and it withstood the test of extensive cross exanimation In addition, relying also on demeanor, theabove witnesses impressed me as forthright and candidAnd, on this full record I am persuaded that the testimony of the above witnesses, as recited supra, reflects a26Marsilioon rebuttal attempted to explain that Snell had filed areport that the trailer described abovewas stolenthe police and theperson involved later came to the plant with the trailer and the personinvolved explained that he boughtthis trailerfrom one Thomas MarkerIt appears that much of this explanation is hearsay and although I note ithere I attach no substantive weight to the testimony161complete reliable and trustworthy account of the pertinent sequence of eventsOn the other hand Petrizzo, Ferrer Reardon, McKeeverCoyne, Rappa Lewis Gleason and Jovin did notimpressme as reliable or trustworthy witnesses Theirtestimony was at times as demonstrated above vague,incomplete, unclear, evasive and contradictoryThus,for example I find incredible here the contradictory assertions to the effect that Donello and Marsilio were nothired by Respondents because they had engaged in misconductThese and related assertions as discussedbelow are both incredible and plainly pretextual I findequally incredible the assertions to the effect thatMcDade and Snell also had engaged in some sort of misconduct when they were MCP officials The record doesnot support these and related assertions I regard Gleason in this respect to be a biased and unreliable witnessHe admittedly considered McDade and Snell responsiblefor his 1985 termination I also find incredible the assertions that the first eight persons hired by Respondentswere supervisors The credible evidence of record, discussed below, makes it clear here that these personswere simply given this title or label as part and parcel ofRespondentsdiscriminatory and unlawful scheme toavoid hiring MCP employees and avoid bargaining withtheUnion 27 In sum insofar as the testimony of Petrizzo,Ferrer,Reardon,McKeever,Coyne,Rappa,Lewis, Gleason, Jovin Plinio and Oswald conflicts withthe testimony of SnellMcDade, Boyko, Berlew Dornbach,Miller, Pearn, DonelloMarsilioAhn and Dankulich, I find the testimony of the latter witnesses to bemore trustworthy and reliable 28DiscussionA Rossand AJR are a Single EmployerIt is now settled law that the National Labor RelationsBoard, in determining the relevant employer under theNational Labor Relations Act, considers several nominally separate entities to be a single employer where theycomprise an integrated enterprise ' The controlling criteriaare interrelation of operations common managementcentralizedcontrolof labor relations andcommon ownershipSeeRadio Union Local 1264 vBroadcast Service,380 US 255 (1965) The essentiallyundisputed and credited evidence of record in theinstantcase more than adequately shows that Respondents Rossand AJR are an integrated enterprise and single employer under the foregoing criteriaThus Thomas Petrizzo is president and board chairman of both Ross and AJR Ross was a principal cus27 I find Plinio s testimony concerning the bank s role in this scenarioto be generally reliable However his recollection of the alleged incidentinvolving Donello and Marsilio was at best vague and unclear In anyevent Plinio acknowledged that he never saw the so called Wells Fargoreport involving Donello and Marsilio (R Exh 5) and further the oldauction listwhich apparently is the subject of this incident was not acritical or necessary document to the band or MCP or Respondents Asfor Oswald s recollection of this incident as demonstrated above his testimony was vague unclear and contradictory28 The General Counsel s motion to correct the record which is unopposed is granted 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtomer of MCP before MCP ceased operations at BathPennsylvania, on December 24, 1986 As Petrizzo acknowledged, AJRwas specifically created by [him] topurchase the [MCP] facilitiesat Bath,AJR then leasedthe facilities toRoss, Ross controls the coating operation" at the former MCP facilities, Ross uses [theformer MCP]facilitiesto meet [its] needs , and Petrizzo,at the January 14, 1987 auction sale of the MCP property,personally bid for the property and thereafter assigned [his]interestto ' his newly created AJRRonnieFerrer is vice president of both Ross and AJRAs Ferrer acknowledged, 'it s all the samecompanyThomas Covneisalsovice president atRoss in NewJerseyandat the [Bath]facilitiesboth Ferrer andCoyne did the hiring of employees for the newly acquired facilities,Ferrer is in charge of the newly acquired facilities, paychecks for the Bath employees arepreparedatRoss plant inKeasbey, New Jersey andpersonnelrecords for the Bath employees are also keptat theKeasbey plantFurther,Thomas Coyne, vicepresident of marketing for Ross, acknowledged how heand Ferrer were sent by Petrizzo to the MCP facilitiesbefore the January 1987 auction sale and how he thereafter participated in the hiring of the first seven or eightemployees thereMoreover, as the credited evidence ofrecord shows, Petrizzo Ferrer and Coyne fully participated in the unfair labor practices discussed belowUnder the circumstances, I find Ross and AJR to bean integrated businessenterprisewith common ownershipcommon managementinterrelationof operationsand centalized control of labor relations Ross and AJRthereforeare asingle employerB The Employer Opposes Union Representation at theBath Facilities and Resorts to Proscribed InterferenceRestraint and Coercion in Violation of Section 8(a)(1)of the ActSection 7 of the Act guarantees employees the rightto self organization to form, join orassistlabor organszations to bargain collectively through representatives oftheir own choosing and to engage in other concerted activities for the purpose of collective bargaining or othermutual aid or protectionas well as the right to refrainfrom any or all such activitiesSection 8(a)(1) makes itan unfairlabor practice to interfere with restrain orcoerce employees in the exercise of their Section 7rightsThe credited evidence of record as recited supra,makes it clear that the Employer opposed union representationat itsfacilities and engaged in a course of conduct at Bath that plainly tended to impinge on employeeSection 7 rightsThe Board, inA J Ross Logistics283NLRB 410(1987) found that the Employer at its Keasbey NewJersey facilitiesviolated Section8(a)(1) and(3) of theAct by threatening its employees with the closing of itsKeasbey plant if they sought union representation and bydiscriminatorily discharging two employees because oftheirunion activitiesThomas Petrizzo, president andboard chairman of both Ross at Keasbey and AJR atBath, and Ronnie Ferrer vice president of both entitiesand described as Petrizzo s chief assistant, fully participated in these unfair labor practices Thus, Ferrer threatened the employees and the unlawful discharges cameimmediatelyon the heels of the union activitythey were effectuated in an unprecedented mannerby Petrizzo himselfAs demonstrated below, the Employer engaged in similar conduct at the Bath, Pennsylvania facilitiesMCP and the Union had been parties to collective bargaining agreements for many years covering the production and maintenance employees at the Bath facilitiesThe most recent contract was effective from April 1,1985, untilMarch 31, 1988 Donald Donello was theUnion s chief shop steward or chairman at the plantDonello had worked in the plant for some 10 years inbasically every jobDonello and his coworkers wereaware that Petrizzo had made an offer to purchase theMCP business Petrizzo had spoken to the assembledMCP employees about this pending transaction However, on December 24, 1986, the sale fell through and Petrizzo thereafter acquired the property on January 14,1987 at an auction sale Donello credibly testified that,when he first heard that the MCP plant had ceased operations on December 24, he telephoned Petrizzo to findout what was going on Petrizzo then assured Donellothat the employeesShouldn t worryall the guysstill have their jobs and the auction to be held on January 14was one of the ways [Petrizzo] had to purchasethe facilitiesHowever, as Donello further credibly recalled,the people were getting rumors that [Respondents]weren t going to keep the Union guys and, consequentlyDonello again called Petrizzo pending the auction for more assurances Again Petrizzo said to Donello,don t worry, the guys still have their jobs but, Petrizzoaddedthe Union is definitely outfrom now on[the employees] were going to have to play by his rulesShortly thereafter on January 2, Donello met with PetrizzoPetrizzo then made clear to Donello,The Unionisdefinitely out[Petrizzo]wasn t even going tokeep all the former MCP employees[Donello was]to be one of the employees we re going to keepPetrizzo informed Donello that hedidn t like UnionsDonello can still represent the men just like [Donello]did when [he was] in the UnionDonello can form acommitteeany time they have a problem[they]can discuss it withPetrizzowe can represent the menon a committee we don t have to have a Union Petrizzo pointedlywarned Donello that if they try toform a Union we 11 [Respondents] Just let them goPetrizzo at the same time, questioned Donello whether theemployee really like[s] the Union and would he in facttake the union presidents job if orderedDonello acknowledged to Petrizzo his union supportDonello was not hired by the Employer following theauction even though the Employer had advertised in thelocal newspaper for job applications LikewiseDavidMarsilio, a relief man with MCP able to perform all thejobs on the production line and also a union shop stewandwas not hired Further according to the credibletestimony of MCP Plant Manager and Officer DennisSnellRoss vice president Thomas Coyne refused, inlike vein, to hire former MCP employee Michael Ahnbecause Ahnwas too close toChief Union Steward A J R COATING CORPDonello Indeed,as discussedbelow, the Employer instead embarkedon a discriminatoryhiring scheme to nothire former MCP employeesin an attemptto avoid bargaining withthe UnionMCP PlantManager andOfficer Snell credibly recalled that Ross Vice President Coyne had requestedSnell, shortly after theauctionsale, to recommend sevenor eight former MCP employees to work for AJR Snellasked, "Why only seven or eight people, and Coyne revealed `that s what our attorney told usifwe hireany more than that we re in jeopardy of getting theUnion back and we don t want the UnionMCP President Joseph McDade also credibly recalled how he andPetrizzo discussed this subject matter, that is, if the Employer hired too many MCP employees it would haveto negotiate with' the Union Petrizzo abruptly endedthisdiscussionby stating the he was getting very goodlegal advice on the matterThe Employer thereupon hired eight former MCP unitemployees 29 Former MCP employee Joseph Boyko credibly recalled how Vice President Coyne told this groupthat they were working supervisors and that it would bestrictly anonunionshop because the Union cost moneyBoyko, however,explainedthat there was no differencein hisjob performance and he still spends 99 percent ofhis timeon production work and 1 percenton cleaningupFormerMCP employeesJamesDornbach andRobert Pearn credibly testified to the same effect And,Vice President Coyne acknowledged that at the timethere was really nothing to superviseHowever after unfair labor practice charges werefiled in thiscase,managementprepared a statement forthese eight employees to copy andsign,stating that theyare supervisory, they arepleasedwith [their] presentposition,and they do not wish to have any union representation (See R Exh 6) Employee Boyko crediblyrecalled that Supervisor Larry Rappa instructed him thathe was supposed to go to the office to sign a paperBoyko, informed of the contents of this paper refusedHe explainedIdon t feel its right I don t like beingstuck in the middlethe Union was still fighting forthe guys jobs and their moneyVice President Ferrerinformed of thiswarned Boyko that if he Ferrerwould call up anybodyelse and tellthem that [Boyko]am t with [Respondents] no longer that any one of themwould take [his] jobDornbach also refused to signsuch a paper Ferrer then warned Dornbach that anyone of those guys would take [Dornbach s] placeDornbach later asked Ferrer,could I get fired overthisFerrer said that he personally would not fire Dornbach but he hasa bosstoo and he did not know what theboss would do (See also the credible testimony of employee Pearn )Former MCP employee Keith Berlew credibly testifeed that Petrizzo, before the auction, had told the assembledMCP employees that hewas goingtomake surethatwe all had jobswe weren t going to lose ourjobshe was going to take overand we d all bekeeping our jobs working togetherBerlew had worked29KerbacherLewisDornbach Boyko Pearn Kemmerer Breitfellerand Atwood See G C Exhs2 and 3 and R Exhs I and 4163over 11 years for MCP in a variety of job assignmentsHe filed a job application with the Employer after theauctionHe was not hired He telephoned SupervisorRappa and the twodiscussedwhy former MCP peoplearen'tbeing hiredRappaexplainedto the employeesthathiringnonunionpeoplewould be cheaper andwould keep the Union out alsoFormer MCP employeeRichard Miller similarly recalled how Supervisor Rappatold him that they had to hire so many nonunion workers before they call any more union workers backRespondent Employers conduct summarized above,clearly tendedto impingeon employee Section 7 rights,in violation of Section 8(a)(1) of the Act In sum, Respondent Employer had admonished former MCP employees and job applicants that they would have to playby itsrulesand there would be nounion representationthere solicited employees to form a committee instead ofthe Union to represent the employees, threatened to terminate any employee who sought to be represented bythe Union, instructed job applicants that the plant wasgoing to be nonunion because it would be too costly tohave a Union, informed job applicants that nonunion employees would have to be hired there before any formerMCP employees could be hired, and solicited employeesto signstatements stating that they did not want a unionand threatened that employees who did not sign suchstatementsmight lose their jobs Such threatening andcoercive conduct runs afoul of the protections affordedby the ActThe Employerargues inter aliathat the first eightpersons hired in January 1987 were supervisors and consequently, are beyond the protection of the Act This assertion iscontrary to the controlling principles of lawand asdemonstrated, the credible evidence of recordA supervisor is defined in Section 2(11) of the Act asany individual having authority in the interest ofthe employer, to hire transfer suspend lay off,recallpromote, discharge assign reward, or disciplineother employees, or responsibly to directthem, or to adjust their grievances, or effectivelyrecommend such action if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature but requires theuse of independent judgmentActualexistence of true supervisory power is to be distinguished from abstract theoretical or rule book authorityIt is well settled that a rank and file employeecannot be transformed into a supervisor merely by investing him or her with a title and theoretical power toperform one or more of the enumerated functionsNLRBvSouthernBleachery & PrintWorks257 F 2d235 239 (4th Cir1958) cert denied359 U S 911 (1959)What is relevant is the actual authority possessed and notthe conclusory assertions of witnessesAnd while theenumerated powers listed in Section2(11) of the Act areto be read in the disjunctive Section 2(11) also statesthe requirement of independence of judgment in the conjunctivewith whatgoes beforePoultry Enterprises vNLRB,216 F 2d 798 802 (5th Cir 1954) Thusthe individualmust consistently display true independent judg 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment in performing one of the functions in Section 2(11)of the Act The exercise of some supervisory tasks in amerely routine, clerical, perfunctory or sporadic mannerdoes not elevate a rank and file employee into the supervisory ranksNLRB v Security Guard Service,384 F 2d143, 146-149 (5th Cir 1967) Nor will the existence of independent judgment alone suffice, for the decisive question iswhether [the individual involved has] been foundto possess authority to use [his or her] independent judgment with respect to the exercise [by him or her] ofsome one or more of the specific authorities listed in Section 2(11) of the ActSeeNLRB v Brown & SharpeMfgCo, 169 F2d 331 334 (1st Cir 1948) In shortsome kinship to management, some empathetic relationship between employer and employee, must exist beforethe latter becomes a supervisor for the formerNLRB vSecurity Guard Service384 F 2d at 149In the instant case Boyko, Dornbach, and Pearn credibly testified that the so called working supervisors werehired in a group, they were not told what their authoritywas they spend virtually 100 percent of their time doingproduction work and cleaning up, they have never hiredpromoted discharged, laid off, or disciplined employeesor adjusted the grievances of employees Ferrer andRappa are in fact responsible for the assignment of work,and, as Vice President Coyne admitted, therewas reallynothing to supervise and Coyne couldn t make themsupervisors because we had no other employeesFurther, Supervisor Rappa acknowledged that he and VicePresident Ferrer would review the customers demandsor orders and basically plan everything outRappathen would assign this work to his so called working supervisorsSignificantly if these 8 working supervisorswere in fact supervisors as alleged, as of March 23 1987,the Employer would have had Ferrer, Rappa and 8 additional supervisors directing some 13 remaining employeesThe Employers schedule of employees as of April25 1987 (G C Exh 3), similarly shows Rappa and the 8so called working supervisors and about 14 productionand maintenance employees These are to say the least,unusually high supervisor to employee ratiosIn sum I reject Respondent Employers assertion thattheworking supervisors are supervisors under Section2(11) of the Act They do not have the authority to hiretransfersuspend lay off, recall, promote dischargeassign reward or discipline other employees or to responsibly direct them or to adjust their grievances, or toeffectively recommend such action, moreover, the exercise of any such authority by them is at best of a merelyroutine or clerical nature and requires no independentjudgment The title of supervisor is without more insufficientThe credible testimony of Boyko Dornbach, andPearnshows that these so called working supervisorswere really group leaders serving as mere conduits formanagement and not supervisors, and there was no kinship tomanagementoremphathetic relationship between an employer and employeeNLRB v SecurityGuard Service,supraManagement labeled these hires supervisors as part of its attempt to avoid bargaining withthe UnionThe Employer has therefore violated Section 8(a)(1) ofthe Act as allegedC The Employer Resorts to ProscribedDiscrimination in Violation of Section 8(a)(3) and (1)of the ActSection 8(a)(3) of the Act forbidsdiscrimination inregard to hire or tenure of employment or any term orcondition of employment to encourage or discouragemembership in any labor organizationAn employerwho refuses to hire a predecessors employees as part ofa discriminatory scheme or plan to avoid bargaining witha unionclearlyrunsafoul of this provision SeeShortwaySuburban Lines,286 NLRB 323 (1987) The credible evidence of record in the instant case establishes that Respondent Employer engaged in such a discriminatoryhiring policy or practice by refusing to employ at theBath facilities former MCP productionand maintenanceemployees in order to avoid recognizing and bargainingwith the UnionThe Union had represented MCP s production andmaintenanceemployees at Bath for a number of yearsThe most recent collective bargaining agreement, runningfrom April 1 1985, to March 31, 1988, containedunionsecurity and dues checkoff provisions RespondentEmployer, as demonstrated above, was strongly opposedto the union representation of its employees PresidentPetrizzowas also well aware of the consequences ofhiring too many of MCP s former productionand maintenance employees The Employer, under such circumstances,would have to negotiate with the Union AsPetrizzo explained to former MCP official McDade, hewas getting very good legal advice on the matterAnd,Vice President Coyne therefore asked MCP official Snellto recommend only seven or eight former MCP employees during the resumption of operations because that swhat our attorneys told usifwe hire any more thanthat were injeopardy of getting the Union back and wedon t want the Union In like vein, Supervisor Rappatold former MCP employees who applied for work withRespondent Employerhiring non Union people wouldbe a lot cheaper and keep the Union out also the Employerhad to hire so many non Union workers beforethey call any more Union workers backHowever Respondent Employer wanted to resumeoperations at Bath as soon as possible following the January 14 auction sale Consequently the Employer hiredeight former MCPunitemployees And in an attempt toavoid bargaining with the Union the Employer labeledthese eight employees as supervisorsAs demonstratedabove these eight employees had no one to superviseand in fact continued to perform theirsameproductionand maintenancedutiesManagements attempts to labelthese eight employees as supervisors and to have themsign written statements to that effect were plainly part ofthis discriminatory schemeThe credited evidence of record further demonstratesthatMCP employed at Bath some 50 production andmaintenanceemployees prior to cessation of its operationsThese employees as detailed above, possessed avariety of the skills necessary for Respondent Employerto fulfill its productionand maintenancerequirements atBath And about 50 former MCP employees respondingto the Employers newspaper advertisement for job ap A J R COATING CORPplicationspromptly filed such applicationsOf the 21persons listed on General Counsels Exhibit 2 (coveringpersonnel at the plant from January 22 through March23 1987) and of the 28 personslistedon General Counsel sExhibit 3 (covering personnel from January 21through April 25, 1987),noneof the listed productionand maintenance employees were former MCP employeesRespondents Exhibit 4, which is a later list of personnel at Bath from January 22 through July 22, 1987,shows some 25 or 26 production and maintenance employeesand, asthe General Counsel notesin hisbrief (p56), only about 4 of them, hired in late June are formerMCP employeesIfind and conclude on this record that RespondentEmployer engaged in a discriminatory hiring scheme toavoid hiring MCP s production and maintenance employees and thus avoid recognizing and bargaining with theUnion, in violation of Section 8(a)(3) and (1) of the ActDonelloMarsilio, and Ahn were not hired by RespondentEmployer as part of this discriminatoryscheme The General Counsel argues that they were alsounlawfully discriminated against on an individual basis(Br 58) I agree Donello and Marsilio were the chiefunion representatives at Bath President Petrizzo wasaware of their role in the Union early in this sequenceDonello as spokesman for the MCP production andmaintenanceemployees, repeatedly telephoned Petrizzoconcerning the pending sale On January 2 before thesaleDonello met with Petrizzo Petrizzo then madeclear to Donello that the Union is definitely out , hewasn t even going to keep all the former MCP employeesDonello,however was to be one of the employees we re going to keep ' Petrizzo then warned Donellothat if the employees try to form a Unionwe 11 dustlet them goPetrizzo suggested to Donello the formation instead of a committee and then pointedly questioned Donello about his union loyaltiesDonello however acknowledged to Petrizzo his strong union supportLater, at the auction sale Donello and Marsilio were observed by Petrizzo in the presence of Union RepresentativeDankulichDonello and Marsilio thereafter appliedforwork at Bath and despite their years of experienceand variety of production and maintenance skills, theywere not hired As for Ahn he too had been a unionshop stewardAnd when Snell recommended Ahn toCoyne and Ferrer Ferrer objected right away because[he] felt Ahn was too close to Mr DonelloAhn likeDonello and Marsiho had worked for MCP for some 13years and possessed a variety of productionand maintenance skillsHis application was rejected despite PlantManager Snell s recommendationCounsel for Respondent Employer argues (Br 54) thatthere was no scheme perpetuatedin order to avoidbargaining with the Union andRespondents had theprerogative to refuse employment to Messers Donelloand Marsilio based on their attempted theft of appraisalpapersand [b]ecause Ahn, McDade and Snell werealso implicated in thefts they were not hired eitherThe credited evidence of record is to the contrary TheEmployers discriminatory hiring scheme is clear Donello and Marsilio did not engage in any attempted theftof appraisal papersDonello alone attempted to take165from his locker,with permission an old auction listThere was nothing confidential or critical in this listIndeed,Petrizzo at one point in his testimony,claimedthat he later offered Donello and Marsiho jobs and theyrefusedFurther the credible evidence of record alsodoes not show that McDade Snell or Ahnengaged inany misconduct I find these assertions to be incredible,contradictory,unsubstantiated,and plainly pretextualThe weaknesses of these assertions only serve to furtherbolster the strong direct and corroborative evidence ofunlawful purpose I therefore reject these assertions andfind instead that the Employer violated Section 8(a)(3)and (1) as allegedMoreover on this record, the Employer has failed to demonstrate underWright Line,251NLRB 1083 1089 (1980), enfd 662 F 2d 899 (1st Cir1981) that it would not have hired MCP s productionandmaintenance employees for nondiscriminatory orlawful reasonsD The Employer is a Successor and Refuses toRecognize and Bargain with the Union in Violation ofSection 8(a)(5) and (1) of the ActInNLRB v Jeffries Lithograph Co752 F 2d 459 463(9th Cir 1984) the court restated the controlling legalprinciples in determiningwhether an employer hasbecome a successor under the National Labor RelationsAct and is therefore obligated to bargain with the predecensor s union representative The court explainedA successor employer is a firm which havinghired most of its employees from a predecessor employer s workforce, conducts essentially the samebusiness that the predecessor didWhen aproperly recognized or Board certified union hasrepresented the predecessors employees the lawpresumes that a majority of the successors employees support the same unionThis presumptionplaces the successor employer under a duty to bargain with the unionThe reason for the presumption is that a merechange in ownership without an essential change inworking conditions is not likely to change employees attitudes toward union representation[Accordingly ] the new owner of a business is a succensor employer if (1) the employer conducts essentially the same business as the former employerand (2) a majority of the new employers workforce are former employees or would have beenformer employees absent a refusal to hire because ofanti union animus[Citations omitted ]The court in restating these controlling legal principles,noted that a change in the scope of a business by a newemployer does not, in itself, affect a successorship determinationthe Boardmust weigh a number of factorsandEach factor merely helps the ALJ and the Boarddetermine whether the business is substantially thesameThroughout the inquiry the touchstone re 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmains whether there was an essential change in thebusiness thatwould have affected employee attitudes toward representation [Citations omitted ]These factors includewhether there has been a substantial continuity of the same business operationsthe newemployer uses the same plant the same or substantiallythe same work force is employed the same jobs existunder the same working conditions' the same supervisors are employed , the same machinery equipmentand methods of production are usedand the sameproduct is manufactured or the same service [is] offeredAnd, the court observedSuccessorship law does not focus on whether thenew employer has become a bigger and better bussness Instead the law focuses on whether businessoperations,as they impinge on union membership,remain essentially the same after the transferStanding alone, the magnitude of change is irrelevantUnless the changes affect employeesattitudestoward representation, they do not undermine thepresumption that the old union should bargain withthe new employer [Citations omitted ]InFall River Dyeing Corp v NLRB,482US 27(1987), the United States Supreme Court restated theseprinciples of successorship, explaining thatIn conducting the analysis the Board keeps inmind the question whether those employees whohave been retained will understandably view theirjob situations as unalteredThis emphasis onthe employees perspective furthers the Act s policyof industrial peace [Citations omitted ]And inAmerican Press280 NLRB 937 (1986), the Boardfurther observedIt iswell established that where the other requisiteelementsfor finding successorship are present anew owners failure to hire its predecessors employees will not defeata claimof successorship ifsuch failure is shown to have been motivated by theformer employees union affiliationThe credited evidence of record shows that MCP hadbeen engaged for a number of years at its Bath plant inapplying protective coatings to steel structures It alsoperformed fabrication and welding work and stored steelfor its customers Its work force included, inter alia,paint applicators laborers, crane operators forklift operatorssand blasters and welders The total employeecomplement ranged from 40 to 70 persons At the timeof its cessation of operations on December 24, 1986, ithad a complement of about 50 employees Rappa andMcKeever were supervisors The production and maintenance personnel were represented by the Union the current 1985-1988 collective bargaining contract containedunion security and dues checkoff provisionsMCP Plant Manager and Officer Snell PresidentMcDade, and employees Boyko Berlew, DornbachDonelloMarsilio, and Ahn credibly related the varietyof duties performed by the former MCP production andmaintenance employees as including both the processingand storing and sorting of steel As Snell explained, therewas sequencing of steel performed there just about allof the steel that ever went outhad to go out in acertain order and necessarily not the order it came in ,the steel would be shipped out in a certain order at therequest of the customer , that would be sequencing andthere s nothing new about that at MCPIn 1986MCP and its parent corporation MagneticHead experienced financial difficultiesThe HorizonBank was threatening to foreclose on its real and personal property mortgages at Bath Respondent Employer spresident Petrizzo made an offer in October to purchasetheMCP or Magnetic Head stock and thus acquire ownership of the Bath facilityRespondent was a primarycustomer of MCP Respondent, pending consummationof this transaction, sent in its Vice Presidents Coyne andFerrer to observe and participate in the operations atBath and to financially support purchases and repairs atthe facilityAs Snell credibly recalled, Ferrer exercisedcontrol over which work would be performed and givenpriorityFerrer saw to it that Respondents work wouldgetpriorityover other customers workAnd asMcDade credibly recalled Petrizzo also directed him tocall on our existing customers and explain what wasgoing onPetrizzo announced thatRoss buys MCP ,and Petrizzo also spoke to MCP customers andworkedout a major dealHowever, in late December 1986 Petrizzo decided notto buy the MCP for Magnetic Head stock, instead henegotiated with Horizon Bank to purchase the Bath realand personal property at an auction sale scheduled forJanuary 14, 1987 Thus, as Petrizzo acknowledged, he ispresident and board chairman of both Ross and AJRRoss was a customer of MCP prior to December 241986AJR was specifically created by [him] to purchasethe [MCP] facilities at BathPetrizzo personally bid fortheMCP real and personal property at the January 141987 auction and thereafter assigned his interest toAJR then leased the facilities toRossby the end ofJanuary or the beginning of February 1987, the Bath facilitiesstartedoperationand certain managerialpersonnel from MCPwere retained by Petrizzo for[his] operation at Bath including Rich Harris and LarryRappa Petrizzo as he further acknowledged had thusacquired the Bath facilities for about the same price,$1 95 million which he contemplated when he made hisearlier offer to purchase the MCP stock Petrizzo alsoacknowledged that, although he initially had in mindbuying out the assets from MCP or Magnetic Head, hispurchase through auction `did not in any material waychange the type of use for which he intended to put hisoperationHe was even able to keep most of MCP scustomers'by hiring Edward Gleason, former MCPvice president of marketing and sales, Petrizzo anticipated acquiring all of MCP s customers, that s why wehiredGleasonPetrizzo also hired Rappa and McKeever former MCP supervisors and Barbara Fischel andAnne Vargo, former MCP clericalsDuring this entire scenarioPetrizzoassured theformer MCP production and maintenance employees that A J R COATING CORP167they would all have jobs at the Bath facility MCP employee Berlew credibly recalled that Petrizzo told the assembled MCP work force that he was going to makesure that we all had jobswe weren t going to loseour jobshe was going to take it [the Bath facility]over and wed all be keeping our jobs working togetherMCP Plant Manager and Officer Snell credibly recalledPetrizzo stating to the MCP employees I justwant to reassure you fellows you re all going to havejobsand for right now everything is going to stay asisMCP employee Donello credibly recalled that Petrizzo repeatedly assured him as chief union steward andchairman that all the guys have their jobsAnd, evenafter Petrizzo determined to acquire the Bath facility byauction instead of by stock sale, Petrizzo again assuredDonello thateverybody had their jobs, but this [theauction] was the way he had to get itPetrizzo even acknowledged telling former MCP employees that theirjobs would be there as long as the business was there andthey would continue workingRespondentEmployer,howeverasdemonstratedabove, embarked instead on a discriminatory hiringscheme to avoid hiring MCP s production and maintenance employees in an attempt to avoid recognizing andbargainingwith the Union The Employer-anxious toresume operations at Bath as quickly as possible-initially hired eight former MCP production and maintenanceemployees commencing on January 22, 1987 As part ofthe scheme the Employer labeled these employees supervisors and coercively attempted to get them to acknowledge that they were supervisors who did not wantunion representation It was not until many months laterafter the complaint had issued in this proceeding, whenMCP first hired about four former MCP employees asproduction and maintenance workersAs noted, theformer MCP unit employees had the variety of job skillsnecessary to perform the production and maintenancework at Bath and some 50 former MCP employees hadpromptly applied for available jobs The Union had requested recognition and bargaining on January 14 andagainon January 29 1987 The Employer did not hirethe former MCP production and maintenance employeesand refused to recognize or bargain with the UnionRespondent Employer argues (Br 46-50 56) that itsoperations are substantially different from MCP stheEmployer performs inter alia sequencing at Bath whichrequiresmuch more sophisticated planning the addition of sequencingweldingwarehousing and truckingand the change in the use of the coating operationqualify as substantial and fundamental changesandthis operation is substantially more involved than themere loading and unloading of steelThe credible evidence of record is to the contrary Former MCP employee Boyko, and now a so called working supervisorfor Respondent Employer, credibly explained that, comparingMCP s operation with Respondents operationtherethe two operations are basically the same thereisno difference in his job performance he works at basically the same location with basically the same equipment turning out the same product still loading andunloading trucks that come to the facility bringing steeleither for coating or for not coatingits the sameworkFormer MCP employee Dornbach now a socalled working supervisor for Respondent, also crediblyexplained that he still spends 100 percent of his time onthe production line Supervisor Rappa still makes assignments, the operations are just about the same they stillunload steel for coating and for storage, and there arenew employees doing the work that former MCP employees didSee also the credible testimony of workingSupervisor PearnAnd Respondent Employers vice president Ferrer acknowledged that sequencing involves loading and unloading of steel and the forklift is the basic or onlyequipment involved in the sequencing operation President Petrizzo also acknowledged that there is a lot ofloading and unloading' of steel done in connection withsequencing and apparently the customers dictate whatitems[of steel] are to be numbered and when they are tobe deliveredIn short, this sequencing is a lot of workfor loaders and unloaders and laborersVice PresidentCoyne in like vein admitted that sequencing is basically storing material until it s needed and then sending outparts in a certain order and that service is provided by` everybody that makes parts for constructionmakesparts and provides [them] in a certain sequenceIt is true, as above witnesses explained there is nowmore steel at the site for storage and additional andlarger forklifts have been purchased The property hasbeen improvedNevertheless the operators at Bathremain basically unchanged with respect to supervision,equipment and workplace, and product or services produced However Respondent Employer has substantiallychanged the wages, hours and other terms and conditions of employment of the unit production and maintenance personnel and refuses to recognize or bargain withtheir union representativeIn sum,Respondent Employer obtained on January 14,1987,MCP s machinery and equipment and real propertyat Bath it hired MCP s formersalesexecutiveGleasonSupervisors Rappa and McKeevermanagerialemployeeRich Harris and office clericals Fischel and Vargo, itobtained most if not all of MCP s customers and uses basically the same suppliers it resumed operations at theplant within a month of MCP s cessation of operations, itengagesin essentially the same operation, and it apparently drew no real distinction between its acquisition ofMCP s business by auction sale instead of by a stock saleIn short, here the Employer conducts essentially thesamebusiness as the former employer and as demonstrated above a majority of its production and maintenance employees would have been former MCP employees absent its discriminatory refusal to hire them in anattmept to avoid bargaining with the Union As for theEmployers asserted changes made in the Bath operations I find that these changes are not substantial, theyare at best improvements or changes in the scope of thenew business and, as restated inJeffries LithographSuccessorship law does not focus on whether thenew employer has become a bigger and better businessInstead, the law focuses on whether the business operations,as they impinge on union membership remain essentially the same after the transfer' 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIfind here that the business operations in this respectremainessentially unchanged The storage of more steelthe acquisition of more and larger forklifts, and the related changes cited by Respondent are not dispositive ofthisissueFurther the Employers addition of a limitedtrucking operation is of no real significance here TheGeneral Counsel and the Union acknowledge that theUnion only seeks to continue representing the unit productionand maintenanceemployeesTherefore, Respondent Employer is a successor, theUnion repeatedly demanded recognition for the approprate production and maintenance unit the Union s demands clearly constitute on this record continuing demands and there was at all times pertinent a sufficientrepresentational complement of unit personnel (seeFallRiversupra), and the Employer in refusing recognitionand bargaining,violated Section8(a)(5) and(1) of theAct 30Further, I find that Respondent Employer also violated Section 8(a)(5) and (1) of the Act by unilaterallychanging wages, hours and other terms and conditionsof employment of the production and maintenance unitemployeesThe credible evidence of record, recitedabove shows that Petrizzo repeatedly assured the unitemployees that they all would retain their jobs As Snellcredibly recalled Petrizzo explained to the unit personnel thatyou re all going to have jobs and for rightnow everything is going to stay as isThe SupremeCourt, inNLRB v Burns Security Services,406 U S 272294-295 (1972) explainedAlthough a successor employer is ordinarily free toset theinitial termson which it will hire employeesof a predecessor there will be instances in which itisperfectly clear that the new employer plans toretainall the employees in the unit and in which itwill be appropriate to have him initially consultwith the employees bargaining representativebefore he fixes terms2The Union is a labororganization as alleged3Respondent violated Section 8(a)(1) of the Act bytelling an employee at the Bath facility that employeestherewould have to play by Respondents rules andthere would beno union representation,soliciting an employee to form a committee to represent the Bath facilityemployees threatening to terminate any employee whosought to be represented by a union at the Bath facilitytelling job applicants at the Bath facility that Respondentwas going to benonunionbecause it would be too costlyto have a union telling a job applicant at the Bath facility that nonunion employees would have to be hiredthere before any former employee of MCP could behired soliciting Bath facility employees to sign a statement stating that they did not want a union and threatening that employees who did notsignsuch astatementmight lose their jobs4Respondent violated Section 8(a)(3) and (1) of theAct by engaging in a discriminatoryhiringpolicy orpracticeby refusing to employ at the Bath facilityformerMCP employees in order to avoid recognizingthe Union and by discriminatorily refusing to hire employeesDonelloMarsilio, and Ahn because of theirunionor protected concerted activitiesand inorder toavoid recognizing the Union5Respondent violated Section8(a)(5) and(1) of theAct by refusing on request to recognize and bargain withtheUnion as the exclusivebargainingagent of its employees in the following appropriateunitand byunilaterally changingunitemployeeswages hours and otherterms and conditions of employment The appropriateunit isAll production and maintenance employees employed at Respondents Bath Pennsylvania facilityexcluding office clerical employees draftsmen engineerstechnical and professional employees theplant manager, his assistants supervisors and watchmenThis case in my view is suchan instancePetrizzohaving repeatedly told the unit personnel that they allhad jobs and the operation would continue was therefore obligated to bargain with their Union before changing theirwagesinsuranceand retirement benefits andother terms and conditions of employmentMoreoverRespondent Employer, having discriminatorily refused tohire its predecessors employees has forfeited its right toset theseinitial termsof employment SeeShortway Surburban LinessupraRespondent Employer has violated Section 8(a)(5) and(1) of the Act as allegedCONCLUSIONS OF LAW1Respondent Ross and Respondent AJR are employers engaged in commerce and constitute a single employer as alleged30 The Union argues alternatively in its postheanng memorandum (p2)Local 365 demanded recognition of the Employer at a time when theabsolutemajority of its employees were former MCP employees It isunneccessary for me to reach this alternative issue in view of my recommended disposition of this case6Theunfair labor practices found above affect commerce as allegedREMEDYIthaving been found that Respondent Employer discrim•natorily refused employment to the former production and maintenance employees of MCP at Bath Respondent will therefore be directed to offer to the employees3 t immediateand full reinstatementto theirformer jobs or if those jobs no longer exist to substantially equivalent positions, without prejudice to their seniority or other rights and privileges enjoyed discharging if necessary employees transferred or hired fromother sources to make room for them and make themwhole for any lossof earningsthat they may have suffered due to the discrimination practicedagainst them, asprescribed in FW Woolworth Co90 NLRB 289 (1950)with interest to be computed in the manner prescribed in31 The names of these employees can best be ascertained in complianceproceedingsDiscriminatees DonelloMarsilio and Ahn are included inthis group as found supra A J R COATING CORPNew Horizonsfor theRetarded32 SeeShortway SurburbanLines286 NLRB323 (1987)Further,insofar as theremay not be sufficient jobs available for all said discnmmateesRespondent Employer will establish a preferentialhiring list for such discnminatees and offer them employment exclusively from such list as vacancies or job openings occurIt having been found that Respondent Employer failedand refused to bargain with the Union as the representative of the Bath facility production and maintenance employees, Respondent will therefore be ordered to, on request,bargain with the Union concerning any terms andconditionsof employment on which theEmployerwould have been required to bargain had the Union slawful status been acknowledged on or after January 14,1987, the date Respondent took over the Bath facilityoperation In addition Respondent will be directed tocancel on request of the Union,changes in rates of payand benefits or other terms and conditions of employment unilaterally effectuated and make the employeeswhole by remitting all wages and benefits that wouldhave been paid absent Respondents unlawful conduct,from January 14 1987, until Respondent negotiates ingood faithwith theUnion to agreement or to impasseAs the Board noted inShortway Suburbansupra, footnote 38 remission of wages is to be applied consistentlywith the make whole remedy set forth above with respect to the discrminateesFurtherRespondentEmployer willbe directed tocease and desist from engaging in the conduct found unlawful here or from in any other manner interferingwith,restraining,or coercing employees in the exerciseof their Section 7 rights I recommend this broad ceaseand desist order because Respondents conduct is sufficiently egregious and widespread to demonstrate a general disregard of employees statutory rightsAnd Respondent will also post the attached notice at the Bathfacilities andmail copies of the notice to former MCPemployees 33On these findings of fact and conclusions of law andon the entire record I issue the following recommended34ORDERThe Respondent A J R Coating Division Corp aSubsidiaryof A JRoss Logistics,Incand A J RossLogistics Inc, Bath,Pennsylvania its officers agents,successors,and assigns, shall82 In accordance with the Boards decision inNew Horizons For the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987shall be computed at the short term Federal rate for the underpaymentof taxes as set out in the 1987 amendment to 26 U S C § 6621 Interest onamounts accrued prior to January 1 1987 (the efective date of the 1986amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)83 The General Counsel also seeks a visitatonal provision in theremedy I reject this request The above remedial provisions in my vieware sufficient here3* If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes1691Cease and desist from(a) Telling employees at its Bath Pennsylvania facilitythat employees there would have to play by Respondents rules and there would be no union representationsoliciting employees to form a committee to representthe employees threatening to terminate any employeewho sought to be represented by a union telling job applicants that Respondent was going to be nonunion because it would be too costly to have a union telling jobapplicants that nonunion employees would have to behired before any former employees of their predecessorM C P Facilities Inc (MCP), could be hired solicitingemployees to sign statements stating that they did notwant union representation and threatening that employeeswho did not sign such statements might lose theirjobs(b) Engaging in a discriminatory hiring policy or practice by refusing to employ at its Bath facility formerMCP employees in order to avoid recognizing and bargaining with Local 365, International Union of UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America (the Union)(c)Discouraging membership in the Union by discriminatorily refusing to hire employees at its Bath facilitybecause of its union and protected concerted activitiesand in order to avoid recognizing and bargaining withthe Union(d) Failing and refusing, on request, to recognize andbargain in good faith with the Union as the exclusivebargaining representative of its employees in the followmg appropriate unit, including by making changes in therates of pay and benefits of the employees in the unitwithout notice to or consultation with the UnionAll production and maintenance employees employed at Respondents Bath Pennsylvania facilityexcluding office clerical employees, draftsmen engineerstechnical and professional employees theplantmanager,hisassistantssupervisorsandwatchmen(e) In any other manner interfering with restrainingor coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer to the production and maintenance employees formerly employed by MCP at the Bath facility fulland immediate reinstatement to their former positions orif those positions no longer exists, to substantially equivalent positionswithout prejudice to seniority or otherrights that they formerly enjoyed discharging if necessary other employees who have been transferred or hiredin their places Insofar as there may not be sufficient jobsavailable for these employees, Respondent will establisha preferential hiring list as provided in the remedy section(b)Make whole the production and maintenance employees formerly employed by MCP (including Donello,Marsilio and Ahn) for any loss of earnings they mayhave suffered due to the discrimination practiced againstthem in the manner described in the remedy section 170DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(c)On request bargain with the Union as the exclusiverepresentative of the employees in the above appropriateunit concerning terms and conditions of employmentand if an understanding is reached embody the understanding in a signed agreement(d) On request of the Union cancel any changes fromthe rates of pay and benefits or other terms and conditions of employment that existed immediately before itstakeover of the Bath operations and make the unit employees whole by remitting all wages and benefits thatwould have been paid absent such changes from January14 1987 until Respondents negotiate in good faith withthe Union to agreement or to impasse, as provided in theremedy section(e)Preserve and, on request make available to theBoard or its agents for examination and copying all payroll records social security payment records, timecardspersonnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(f)Post at its Bath Pennsylvania facility copies of theattached noticemarkedAppendix 35 Copies of thenotice, on forms provided by the Regional Director forRegion 4 after being signed by the Respondents authorized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced or covered byany other material Respondents will also mail copies ofsaid notice to all former MCP production and maintenance employees(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply91 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT tell our employees at our Bath, Pennsylvania facility that employees there would have to playby our rules and there would be no union representationsolicit employees to form a committee to represent theemployees threaten to terminate any employees whosought to be represented by a Union tell job applicantsthatwe are going to be nonunion because it would betoo costly to have a union tell job applicants that nonunion employees would have to be hired before anyformer employees of our predecesor M C P FacilitiesInc (MCP) could be hired solicit employees to signstatements stating that they do not want union representation, and threaten that employees who do not sign suchstatements might lose their jobsWE WILL NOT engage in a discriminatory hiring policyor practice by refusing to employ at our Bath facilityformerMCP employees in order to avoid recognizingand bargaining with Local 365 International Union ofUnited Automobile, Aerospace and Agricultural Implement Workers of America (the Union)WE WILL NOT discourage membership in the Union bydiscriminatorily refusing to hire employees at our Bathfacility because of their union and protected concertedactivities and in order to avoid recognizing and bargaining with the UnionWE WILL NOT fail and refuse, on request, to recognizeand bargain in good faith with the Union as the exclusivebargaining representative of our employees in the followrng appropriate unit including by making changes in therates of pay and benefits of the employees in the unitwithout notice to or consultation with the UnionAll production and maintenance employees employed at Respondents bath Pennsylvania facilityexcluding office clerical employees draftsmen engineerstechnical and professional employees, theplantmanager,hisassistants,supervisorsandwatchmenWE WILL NOT in any other manner interfere with, restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the ActWE WILL offer to the production and maintenance employees formerly employed by MCP at the Bath facilityfull and immediate reinstatement to their former positionsor, if those positions no longer exist to substantiallyequivalent positions,without prejudice to seniority orother rights that they formerly enjoyed discharging ifnecessary other employees who have been transferred orhired in their places Insofar as there may not be sufficient jobs available for these employeesWE WILL establash a preferential hiring list as provided in the Board sDecision and OrderWE WILL make whole the production and maintenanceemployees formerly employed by MCP (including DonelloMarsilio, and Ahn) for any loss of earnings theymay have suffered due to our discrimination practicedagainst them together with interest in the manner described in the Board s Decision and OrderWE WILL on request, bargaining good faith with theUnion as the exclusive representative of the employees inthe above appropriate unit concerning terms and conditions of employment and, if an understanding is reachedembody the understanding in a signed agreement A J R COATING CORP171WE WILL,on request of the Union,cancel any changesthe Union to agreement or to impasse,as provided in thefrom the rates of pay and benefits or other terms andBoard'sDecision and Orderconditionsof employment that existed immediatelybefore our takeover of the Bath operations and make theA J R COATING DIVISION CORP, A SUBunit employees whole by remitting all wages and benefitsSIDIARY OF A J Ross LOGISTICS INCthatwould have been paid absent such changes fromAND A J Ross LOGISTICS, INCJanuary 14,1987, until we negotiate in good faith with